EXHIBIT 10.21
 
SENIOR SECURED TERM LOAN FACILITY AGREEMENT


dated as of September 1, 2011


among


OCWEN FINANCIAL CORPORATION,
as Borrower,


CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION,
as Subsidiary Guarantors,


THE LENDERS PARTY HERETO


and


BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent




--------------------------------------------------------------------------------


$575,000,000 Senior Secured Term Loan Facility
 

--------------------------------------------------------------------------------

 
BARCLAYS CAPITAL,
as Sole Lead Arranger, Sole Syndication Agent and Sole Bookrunner
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
ARTICLE I DEFINITIONS AND INTERPRETATION
 
1
         
Section 1.01
Definitions
 
1
 
Section 1.02
Accounting Terms
 
30
 
Section 1.03
Interpretation, Etc.
 
31
         
ARTICLE II THE FACILITY
 
31
         
Section 2.01
Term Loan Facility
 
31
 
Section 2.02
Pro Rata Shares; Availability of Funds
 
32
 
Section 2.03
Use of Proceeds
 
32
 
Section 2.04
Evidence of Debt; Register; Lenders’ Books and Records; Notes
 
32
 
Section 2.05
Interest
 
33
 
Section 2.06
Conversion/Continuation
 
34
 
Section 2.07
Default Interest
 
34
 
Section 2.08
Fees
 
34
 
Section 2.09
Payments
 
35
 
Section 2.10
Reserved
 
35
 
Section 2.11
Voluntary Prepayments
 
35
 
Section 2.12
Mandatory Repayment
 
35
 
Section 2.13
Application of Prepayments
 
36
 
Section 2.14
General Provisions Regarding Payments
 
37
 
Section 2.15
Ratable Sharing
 
38
 
Section 2.16
Making or Maintaining Eurodollar Rate Loans
 
38
 
Section 2.17
Increased Costs; Capital Adequacy
 
40
 
Section 2.18
Taxes; Withholding, Etc.
 
40
 
Section 2.19
Obligation to Mitigate
 
43
 
Section 2.20
Defaulting Lenders
 
43
 
Section 2.21
Removal or Replacement of a Lender
 
43
 
Section 2.22
Incremental Facilities
 
44
           
ARTICLE III CONDITIONS PRECEDENT
 
46
           
Section 3.01
Closing Conditions
 
46
         
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
49
         
Section 4.01
Organization and Qualification
 
49
 
Section 4.02
Corporate Authorization
 
49
 
Section 4.03
Equity Interests and Ownership
 
49
 
Section 4.04
[Reserved]
 
49
 
Section 4.05
No Conflict
 
49
 
Section 4.06
Governmental Consents
 
50
 
Section 4.07
Binding Obligation
 
50
 
Section 4.08
Financial Statements
 
50
 
Section 4.09
No Material Adverse Change
 
50
 
Section 4.10
Tax Returns and Payments
 
50
 
Section 4.11
Environmental Matters
 
50
 
Section 4.12
Governmental Regulation
 
51
 
Section 4.13
[Reserved]
 
51
 

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 4.14
Employee Matters
 
51
 
Section 4.15
ERISA
 
51
 
Section 4.16
Margin Stock
 
51
 
Section 4.17
[Reserved]
 
52
 
Section 4.18
Solvency
 
52
 
Section 4.19
Disclosure
 
52
 
Section 4.20
PATRIOT Act; Anti-Corruption
 
52
 
Section 4.21
Security Documents
 
52
 
Section 4.22
Adverse Proceedings; Compliance with Law
 
52
 
Section 4.23
Properties
 
52
 
Section 4.24
Servicing Advances; Specified Deferred Servicing Fees; Specified MSRs
 
53
         
ARTICLE V AFFIRMATIVE COVENANTS
 
53
         
Section 5.01
Financial Statements and Other Reports
 
53
 
Section 5.02
Existence
 
56
 
Section 5.03
Payment of Taxes and Claims
 
56
 
Section 5.04
[Reserved]
 
57
 
Section 5.05
Insurance
 
57
 
Section 5.06
Books and Records; Inspections
 
57
 
Section 5.07
Lenders Meetings
 
57
 
Section 5.08
Compliance with Laws
 
57
 
Section 5.09
Environmental
 
57
 
Section 5.10
Subsidiaries
 
57
 
Section 5.11
Further Assurances
 
58
 
Section 5.12
Maintenance of Ratings
 
58
 
Section 5.13
[Reserved]
 
58
 
Section 5.14
Interest Rate Protection
 
58
 
Section 5.15
Servicing Agreements
 
59
         
ARTICLE VI NEGATIVE COVENANTS
 
59
         
Section 6.01
Indebtedness
 
59
 
Section 6.02
Liens
 
61
 
Section 6.03
No Further Negative Pledges
 
62
 
Section 6.04
Restricted Junior Payments
 
63
 
Section 6.05
Restrictions on Subsidiary Distributions
 
63
 
Section 6.06
Investments
 
63
 
Section 6.07
Financial Covenants
 
65
 
Section 6.08
Fundamental Changes; Disposition of Assets; Acquisitions
 
67
 
Section 6.09
Disposal of Subsidiary Interests
 
68
 
Section 6.10
Sales and Lease-Backs
 
68
 
Section 6.11
Transactions with Shareholders and Affiliates
 
68
 
Section 6.12
Conduct of Business
 
68
 
Section 6.13
Modifications of Junior Indebtedness
 
68
 
Section 6.14
Amendments or Waivers of Organizational Documents
 
68
 
Section 6.15
Fiscal Year
 
69
 
Section 6.16
Purchase Agreement
 
69
         
ARTICLE VII GUARANTY
 
69
         
Section 7.01
Guaranty of the Obligations
 
69
 
Section 7.02
Contribution by Subsidiary Guarantors
 
69
 
Section 7.03
Payment by Subsidiary Guarantors
 
69
 
Section 7.04
Liability of Subsidiary Guarantors Absolute
 
70
 

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 7.05
Waivers by Subsidiary Guarantors
 
71
 
Section 7.06
Subsidiary Guarantors’ Rights of Subrogation, Contribution, Etc.
 
72
 
Section 7.07
Subordination of Other Obligations
 
72
 
Section 7.08
Continuing Guaranty
 
72
 
Section 7.09
Authority of Subsidiary Guarantors or the Borrower
 
72
 
Section 7.10
Financial Condition of the Borrower
 
72
 
Section 7.11
Bankruptcy, Etc.
 
73
 
Section 7.12
Discharge of Guaranty Upon Sale of Subsidiary Guarantor
 
73
         
ARTICLE VIII EVENTS OF DEFAULT
 
73
         
Section 8.01
Events of Default
 
73
 
Section 8.02
Borrower’s Right to Cure
 
75
         
ARTICLE IX AGENTS
 
76
           
Section 9.01
Appointment of Agents
 
76
 
Section 9.02
Powers and Duties
 
76
 
Section 9.03
General Immunity
 
76
 
Section 9.04
Agents Entitled to Act as Lender
 
77
 
Section 9.05
Lenders’ Representations, Warranties and Acknowledgment
 
78
 
Section 9.06
Indemnity
 
78
 
Section 9.07
Successor Administrative Agent and Collateral Agent
 
78
 
Section 9.08
Security Documents and Guaranty
 
79
 
Section 9.09
Withholding Taxes
 
80
 
Section 9.10
Administrative Agent May File Proofs of Claim
 
81
         
ARTICLE X MISCELLANEOUS
 
81
         
Section 10.01
Notices
 
81
 
Section 10.02
Expenses
 
82
 
Section 10.03
Indemnity
 
82
 
Section 10.04
Set-Off
 
83
 
Section 10.05
Amendments and Waivers
 
83
 
Section 10.06
Successors and Assigns; Participations
 
85
 
Section 10.07
Survival of Representations, Warranties and Agreements
 
87
 
Section 10.08
No Waiver; Remedies Cumulative
 
87
 
Section 10.09
Marshalling; Payments Set Aside
 
87
 
Section 10.10
Severability
 
88
 
Section 10.11
Obligations Several; Independent Nature of Lenders’ Rights
 
88
 
Section 10.12
Headings
 
88
 
Section 10.13
APPLICABLE LAW
 
88
 
Section 10.14
CONSENT TO JURISDICTION
 
88
 
Section 10.15
Confidentiality
 
89
 
Section 10.16
Usury Savings Clause
 
89
 
Section 10.17
Counterparts
 
90
 
Section 10.18
Effectiveness; Entire Agreement; No Third Party Beneficiaries
 
90
 
Section 10.19
PATRIOT Act
 
90
 
Section 10.20
Electronic Execution of Assignments
 
90
 
Section 10.21
No Fiduciary Duty
 
90
 
Section 10.22
WAIVER OF JURY TRIAL
 
91
 

 
 
-iii-

--------------------------------------------------------------------------------

 
 
SCHEDULES:
1.01(a)
Initial Term Loan Commitments
 
1.01(b)
Securitization Entities
 
1.01(c)
Principal Office
 
1.01(d)
Material Subsidiaries
 
1.01(e)(A)
Specified Servicing Agreements
 
1.01(e)(B)
Specified MSRs/Deferred Servicing Fees/Unencumbered Advances
 
2.09
Amortization Schedule
 
4.01
Organization and Qualification
 
4.03
Equity Interests and Ownership
 
6.01
Certain Indebtedness
 
6.02
Certain Liens
 
6.05
Certain Restrictions on Subsidiary Distributions
 
6.06
Certain Investments
 
6.11
Certain Affiliate Transactions
 
10.01(a)
Notice Addresses
     
EXHIBITS:
A-1
Borrowing Notice
 
A-2
Conversion/Continuation Notice
 
B
Term Loan Note
 
C
Compliance Certificate
 
D
Opinion of Hunton & Williams LLP
 
E
Assignment Agreement
 
F
Certificate re Non-Bank Status
 
G-1
Closing Date Certificate
 
G-2
Solvency Certificate
 
H
Counterpart Agreement
 
I
Intercompany Note
 
J
Joinder Agreement



 
-iv-

--------------------------------------------------------------------------------

 


SENIOR SECURED TERM LOAN FACILITY AGREEMENT


This SENIOR SECURED TERM LOAN FACILITY AGREEMENT, dated as of September 1, 2011,
is entered into by and among OCWEN FINANCIAL CORPORATION, a Florida corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF OCWEN FINANCIAL CORPORATION, as
Subsidiary Guarantors, THE LENDERS PARTY HERETO FROM TIME TO TIME and BARCLAYS
BANK PLC (“Barclays Bank”), as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).


WITNESSETH:


WHEREAS, the Borrower has entered into a Purchase Agreement, dated June 5, 2011
(as amended, supplemented or otherwise modified from time to time in accordance
with the provisions hereof and thereof, the “Purchase Agreement”), with The
Goldman Sachs Group, Inc. (the “Seller”) to acquire (the “Acquisition”) the
assets (including servicer advances) and/or equity interests comprising Litton
Loan Servicing LP (“Litton”) and its subsidiaries (the “Acquired Business”),
currently owned by Goldman, Sachs & Co.


WHEREAS, one or more servicer advance facilities yielding approximately
$2,185,000,000 in gross proceeds (the “Advance Financing”) shall be consummated
simultaneously herewith, which gross proceeds amount may be adjusted based on
the purchase price adjustments mechanics set forth in the Purchase Agreement.


WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
term loans on the Closing Date, in an aggregate principal amount not in excess
of $575,000,000.


WHEREAS, the proceeds of the Loans extended by the Lenders hereunder on the
Closing Date are to be used in accordance with Section 2.03.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS AND INTERPRETATION


Section 1.01                     Definitions. The following terms used herein,
including in the preamble, recitals, exhibits and schedules hereto, shall have
the following meanings:


“Acquired Business” has the meaning specified in the recitals hereto.


“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition.”


“Acquired Servicing” has the meaning specified in Section 6.07(e).


“Acquisition” has the meaning specified in the recitals hereto.


“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition Documents” means the Purchase Agreement together with all other
instruments and agreements entered into by the Borrower or its Affiliates in
connection therewith, as the same may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.


“Administrative Agent” has the meaning specified in the preamble hereto.


“Advance Financing” has the meaning specified in the recitals hereto.


“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of the Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries.


“Affected Lender” has the meaning specified in Section 2.16(b).


“Affected Loans” has the meaning specified in Section 2.16(b).


“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.


“Agent” means each of the Administrative Agent, the Collateral Agent and the
Syndication Agent.


“Agent Affiliates” has the meaning specified in Section 10.01(b).


“Aggregate Amounts Due” has the meaning specified in Section 2.15.


“Aggregate Payments” has the meaning specified in Section 7.02.


“Agreement” means this Senior Secured Term Loan Facility Agreement, dated as of
September 1, 2011, as it may be amended, restated, supplemented or otherwise
modified from time to time.


“Annualized Acquired EBITDA” means, for any Acquired Entity: (1) for the first
full Fiscal Quarter in which such Acquired Entity is included in the calculation
of Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for such Fiscal Quarter, multiplied by (ii) four; (2) for
the second full Fiscal Quarter in which such Acquired Entity is included in the
calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding two Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by (ii) two;
(3) for the third full Fiscal Quarter in which such Acquired Entity is included
in the calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding three Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by (ii)
1.33; and (4) for the fourth full Fiscal Quarter in which such Acquired Entity
is included in the calculation of Consolidated Adjusted EBITDA, (i) the actual
Consolidated Adjusted EBITDA for such Acquired Entity for the preceding four
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter,
multiplied by (ii) 1.


“Applicable Margin” means (i) with respect to Initial Term Loans that are
Eurodollar Rate Loans, 5.50% per annum; and (ii) with respect to Initial Term
Loans that are Base Rate Loans, 4.50% per annum. Nothing in this definition
shall limit the right of the Administrative Agent or any Lender under Section
2.07 or Article VIII and the provisions of this definition shall survive the
termination of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any other Agent or to Lenders by
means of electronic communications pursuant to Section 10.01(b).


“Arranger” means Barclays Capital, the investment banking division of Barclays
Bank PLC, in its capacities as sole lead arranger, sole Syndication Agent and
sole bookrunner, together with its permitted successors in such capacities.


“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the Borrower’s Subsidiaries, other than
(i) transfers to the Borrower or any Subsidiary Guarantor, or from a Subsidiary
that is not a Subsidiary Guarantor to another Subsidiary that is not a
Subsidiary Guarantor, (ii) inventory (or other assets) sold, leased or licensed
in the ordinary course of business (excluding any such sales, leases or licenses
by operations or divisions discontinued or to be discontinued), (iii) sales,
leases or licenses of other assets for aggregate consideration of less than
$15,000,000 with respect to any transaction or series of related transactions
and less than $25,000,000 in the aggregate during any Fiscal Year, (iv) sales,
contributions, assignments or other transfers of Servicing Advances pursuant to
the terms of Permitted Funding Indebtedness or Non-Recourse Indebtedness, (v) a
sale (in one or more transactions) of Servicing Advances (a) in the ordinary
course of business or (b) in connection with the transfer or termination of the
related MSRs, (vi) sales, contributions, assignments or other transfers of
Servicing Advances to Securitization Entities and Warehouse Facility Trusts in
connection with Securitizations or Warehouse Facilities, (vii) disposition of
Investments or other assets and disposition or compromise of loans or other
receivables, in each case, in connection with the workout, compromise,
settlement or collection thereof or exercise of remedies with respect thereto,
in the ordinary course of business or in bankruptcy, foreclosure or similar
proceedings, including foreclosure, repossession and disposition of REO Assets
and other collateral for loans serviced and/or originated by the Borrower or any
of its Subsidiaries, (viii) the modification of any loans owned by the Borrower
or any of its Subsidiaries in the ordinary course of business, (ix) sales of
Securitization Assets in the ordinary course of business by the Borrower or any
of its Subsidiaries in connection with the origination, acquisition,
securitization and/or sale of loans that are purchased, insured, guaranteed, or
securitized by the Federal Housing Administration, Veterans Administration,
Ginnie Mae, Fannie Mae, Freddie Mac or other similar government or government
sponsored programs, (x) sales, contributions, assignments or other transfers of
MSRs in connection with MSR Facilities, (xi) sales, contributions, assignments
or other transfers of OREAL Securities or any auction rate securities and (xii)
dispositions permitted by Sections 6.08(e) and (h).


“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.


“Assignment Effective Date” has the meaning specified in Section 10.06(h).


“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof) and such
Person’s chief financial officer or treasurer.


“Available Amount” means, at any time of determination, an amount equal to
(a)(i) the aggregate amount of voluntary repayments of the Loans pursuant to
Section 2.11 made prior to the last day of the most recently completed Fiscal
Quarter or (ii) if greater than the amount set forth in clause (a)(i), the
aggregate amount of Consolidated Excess Cash Flow generated from and after the
Closing Date to the last day of the most recently completed Fiscal Year to the
extent such Consolidated Excess Cash Flow was not, or will not be, required to
be applied in accordance with Section 2.12(d), plus (b) the aggregate amount of
any permitted increase in borrowing for Servicing Advance Facilities (limited to
Specified Net Servicing Advances), without duplication, minus (c) any Restricted
Junior Payments, Permitted Acquisitions, Consolidated Capital Expenditures,
amortization payments of Junior Indebtedness or other Investments made using the
Available Amount.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.


“Barclays Bank” has the meaning specified in the preamble hereto.


“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank PLC.


“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%, and (iii) the one-month Eurodollar Rate. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively; provided, however,
that notwithstanding the foregoing, the Base Rate shall at no time be less than
2.50% per annum.


“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.


“Beneficiary” means each Agent, Lender and Lender Counterparty.


“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.


“Borrower” has the meaning specified in the preamble hereto.


“Borrowing” means a borrowing consisting of the same Type and Class of Loans
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each Lender pursuant to Section 2.01(a) or Section 2.22.


“Borrowing Notice” means a notice executed by an Authorized Officer
substantially in the form of Exhibit A-1.


“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Cash” means money, currency or a credit balance on hand or in any demand or
Deposit Account.


“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.


“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) other than holders of equity of the
Borrower as of the Closing Date shall have acquired beneficial ownership or
control of 35.0% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of the Borrower; (ii) the majority of the seats
(other than vacant seats) on the board of directors (or similar governing body)
of the Borrower cease to be occupied by Persons who either (a) were members of
the board of directors of the Borrower on the Closing Date or (b) were approved
by the board of directors of the Borrower, a majority of whom were directors on
the Closing Date or whose election or nomination for election was previously so
approved; or (iii) any “change of control” (or similar event, however
denominated) shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which the Borrower or any Subsidiary is a
party.


“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Initial Term Loan Exposure and (b) Lenders having
New Term Loan Exposure of each applicable Series and (ii) with respect to Loans,
each of the following classes of Loans: (a) Initial Term Loans and (b) each
Series of New Term Loans.


“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied and the disbursement of Initial Term Loans to the
Borrower has occurred.


“Closing Date Certificate” means a closing date certificate substantially in the
form of Exhibit G-1.


“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.


“Collateral Agent” has the meaning specified in the preamble hereto.


“Commitment” means the Initial Term Loan Commitment or the New Term Loan
Commitment of a Lender and “Commitments” means such commitments of all Lenders.


“Commitment Letter” means the confidential commitment letter, dated as of June
5, 2011, among the Borrower, Barclays Capital and Barclays Bank.


“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, which provides detailed calculations of (x) compliance by the
Borrower with the financial covenants set forth in Section 6.07 and (y) each
amount of Realizable Value, Non-Recourse Indebtedness and Permitted Funding
Indebtedness.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.


“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to (i)
Consolidated Net Income, plus, to the extent reducing Consolidated Net Income,
the sum, without duplication, of amounts for (a) Consolidated Corporate Interest
Expense, (b) provisions for taxes based on income, (c) total depreciation
expense, (d) total amortization expense, (e) other non-cash charges reducing
Consolidated Net Income, (f) any extraordinary non-cash charges or losses
determined in accordance with GAAP, (g) any aggregate net loss on the sale,
lease, transfer or other disposition of property outside the ordinary course of
business or the discontinuance of any operations or business line, (h) any
restructuring charges relating to head count reduction and the closure of
facilities directly attributable to Permitted Acquisitions incurred during the
12 months preceding the last day of such period; provided that, for purposes of
this clause (h), (1) such charges are factually supportable and have been
realized or are reasonably expected to be realized within 12 months following
such Permitted Acquisition, (2) either (A) the addition of such charges shall
not be inconsistent with Regulation G and Article 11 of Regulation S-X
promulgated under the Securities Act and the Exchange Act and as interpreted by
the staff of the SEC or (B) if such charges do not meet the requirements of the
preceding clause (A), then the addition of such charges shall not exceed
$3,500,000 in any period of four consecutive Fiscal Quarters and (3) the
Borrower shall provide the Administrative Agent with a reasonably detailed list
of such charges together with the Compliance Certificate being delivered for the
relevant period and (i) Transaction Costs and fees, and costs and expenses
incurred in connection with Permitted Acquisitions, minus (ii) (a) other
non-cash gains increasing Consolidated Net Income for such period, (b) any
extraordinary non-cash gains determined in accordance with GAAP, (c) any
non-cash gain recorded on the repurchase or extinguishment of debt and (d) any
aggregate net gain on the sale, lease, transfer or other disposition of property
outside the ordinary course of business or the discontinuance of any operations
or business line. Consolidated Adjusted EBITDA shall be calculated after giving
effect to the adjustments provided in Section 6.07(e).


“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of the Borrower and its Subsidiaries;
provided that Consolidated Capital Expenditures shall not include any
expenditures (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.12(c) or with Net Cash Proceeds from Asset Sales
invested pursuant to Section 2.12(b) or (ii) that constitute a Permitted
Acquisition permitted under Section 6.08.


“Consolidated Corporate Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of the Borrower and
its Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a consolidated basis in accordance with GAAP;
provided that Non-Recourse Indebtedness and Permitted Funding Indebtedness other
than MSR Indebtedness shall not be included in “Consolidated Corporate Debt” for
purposes of this definition.


“Consolidated Corporate Interest Expense” means, for any period, (i) total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP, capitalized interest and other original issue discount,
banking fees and similar fees incurred in connection with the incurred of
Indebtedness) of the Borrower and its Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to net costs under Interest Rate Agreements, but excluding, however, any
amortization of deferred financing fees, amounts referred to in Section 2.08
payable on or before the Closing Date, interest expense attributable to
Non-Recourse Indebtedness and interest expense attributable to Permitted Funding
Indebtedness other than MSR Indebtedness and (ii) net of total interest income
received by the Borrower and its Subsidiaries during such period on Cash and
Cash Equivalents.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:


(i)           the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus
 
 
-6-

--------------------------------------------------------------------------------

 
 
(ii)           the sum, without duplication, of (a) the amounts for such period
of (1) scheduled and other mandatory repayments, without duplication, of
Indebtedness for borrowed money (excluding repayments of any revolving credit
facility that is not included in Consolidated Working Capital Liabilities except
to the extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2)
Consolidated Capital Expenditures (other than Consolidated Capital Expenditures
made with the Available Amount) and (3) Acquisition Consideration and all
consideration paid in connection with the acquisition of MSRs and Servicing
Advances (other than Permitted Acquisitions or other Investments that are either
(A) financed with the Available Amount or (B) in any Person, assets or a
business line or unit or a division of any Person engaged in activities that are
not Core Business Activities), without duplication, plus (b) other non cash
gains increasing Consolidated Net Income for such period (excluding any such non
cash gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period). As used in this clause (ii),
“scheduled and other mandatory repayments, without duplication, of Indebtedness”
do not include any voluntary prepayments of Loans pursuant to Section 2.11 or
mandatory prepayments of the Loans pursuant to Section 2.11.


“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus, to the
extent such amounts are included in net income in conformity with GAAP, (ii) (a)
the income (or loss) of any Person (other than a Subsidiary of the Borrower) in
which any other Person (other than the Borrower or any of its Subsidiaries) has
a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries, (c) the income
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after-tax gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan and (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.


“Consolidated Tangible Net Worth” means, at any date, the excess of such
Person’s total assets over its total liabilities determined on a consolidated
basis in accordance with GAAP, excluding (a) goodwill and (b) other intangibles
(but including MSRs).


“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a consolidated basis in accordance with GAAP.


“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Working Capital Assets of the Borrower and its
Subsidiaries over Consolidated Working Capital Liabilities of the Borrower and
its Subsidiaries.


“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of assets included in
Consolidated Working Capital Assets and liabilities included in Consolidated
Working Capital Liabilities and the effect of any Permitted Acquisition during
such period; provided that there shall be included with respect to any Permitted
Acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such Permitted Acquisition as
at the time of such acquisition exceeds (or is less than) Consolidated Working
Capital with respect to such Permitted Acquisition at the end of such period.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital Assets” means, as at any date of determination,
the total assets of a person and its subsidiaries on a consolidated basis that
are included in the consolidated balance sheet reported to the SEC as
“Advances,” “Match Funded Advances,” “Receivables,” “Deferred Tax Assets (net)”
and “Other Assets” in conformity with GAAP, excluding cash and cash equivalents.


“Consolidated Working Capital Liabilities” means, as at any date of
determination, the total liabilities of a person and its subsidiaries on a
consolidated basis that are included in the consolidated balance sheet reported
to the SEC as “Match Funded Liabilities,” “Servicer Liabilities” and “Other
Liabilities” in conformity with GAAP.


“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.


“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.


“Contributing Guarantors” has the meaning specified in Section 7.02.


“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.


“Conversion/Continuation Notice” means a Conversion/Continuation Notice executed
by an Authorized Officer substantially in the form of Exhibit A-2.


“Convertible Notes” means any unsecured Junior Indebtedness of the Borrower
convertible, in whole or in part, into Equity Interests (other than Disqualified
Equity Interests) of the Borrower and/or cash based on any formula(s) that
reference the trading price of Equity Interests of the Borrower.


“Core Business Activities” means the (x) loan servicing and collection
activities and ancillary services directly related thereto (including, but not
limited to, the making of servicer advances and financing of advances), (y)
asset management for investors that are not a part of the Borrower’s
consolidated group and management of loans, real estate owned and securities
portfolios for investors that are not a part of the Borrower’s consolidated
group; provided that neither of the foregoing shall permit (i) any acquisition
of ownership interest in loans (excluding, for the avoidance of doubt, Servicing
Advances) or asset backed securities by the Borrower or any of its consolidated
Affiliates as principal or (ii) incremental cash investments by the Borrower or
any of its Affiliates in entities that acquire ownership interests in loans
(excluding, for the avoidance of doubt, Servicing Advances) or asset backed
securities and (z) support services to third-party lending and loan investment
and servicing businesses (including any due diligence services, loan
underwriting services, real estate title services, provision of broker-price
opinions and other valuation services), collection of consumer receivables,
bankruptcy assistance and solution activities, and the provision of
technological support products and services related to the foregoing, and
business initiatives arising out of and related to any of the foregoing;
provided, however, that the Borrower and each of its Affiliates may be permitted
to make material changes to their Core Business Activities insofar as these
changes relate to originating, acquiring, securitizing and/or selling loans that
are purchased, insured, guaranteed or securitized by the Federal Housing
Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie Mac or
other similar government or government sponsored entity programs.


“Corporate Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Corporate Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ending on such date.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Credit Enhancement Agreements” means, collectively, any documents, instruments,
guarantees or agreements entered into by the Borrower, any of its Subsidiaries,
or any Securitization Entity for the purpose of providing credit support (that
is reasonably customary as determined by the Borrower’s senior management) with
respect to any Permitted Funding Indebtedness or Permitted Securitization
Indebtedness.


“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.


“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.


“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.11 or Section
2.12 or by a combination thereof) or such Defaulting Lender shall have paid all
amounts due under Section 9.06, as the case may be, and (b) such Defaulting
Lender shall have delivered to the Borrower and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments and (iii) the date on which the Borrower, the
Administrative Agent and the Required Lenders waive all failures of such
Defaulting Lender to fund or make payments required hereunder in writing; and
(y) with respect to any Insolvency Defaulting Lender, the period commencing on
the date such Lender became an Insolvency Defaulting Lender and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable and (ii) the date that such Defaulting Lender ceases
to hold any portion of the Loans or Commitments.


“Default Rate” has the meaning specified in Section 2.07.


“Defaulted Loan” means any portion of any unreimbursed payment required
hereunder not made by any Lender when required hereunder.


“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.


“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.


“Deposit Account Bank” means a financial institution at which any Loan Party
maintains a Deposit Account.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Maturity Date; provided that any Equity
Interest which, by its terms, provides for dividends in cash to be payable prior
to the date that is 91 days after the latest Maturity Date solely to the extent
that (1) such dividends are paid out of the Available Amount (as defined in this
Agreement) and (2) such payment is permitted under Section 6.04 of this
Agreement shall not be a Disqualified Equity Interest so long as the other
conditions stated herein are satisfied.
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.


“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.


“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided that
neither any natural person nor any Loan Party or any Affiliate thereof shall be
an Eligible Assignee.


“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower or any of its ERISA Affiliates.


“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; or (ii) in connection with any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.


“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters;
(ii) the generation, use, storage, transportation or disposal of Hazardous
Materials; or (iii) occupational safety and health, industrial hygiene, land use
or the protection of human, plant or animal health or welfare, in any manner
applicable to the Borrower or any of its Subsidiaries or any Facility.


“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.


“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person is a member.


“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 303 of ERISA with respect to any Pension Plan or the failure to make by
its due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower or
any of its Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which constitutes grounds under ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the imposition of liability on the Borrower or its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is an
assessment by such Multiemployer Plan of liability therefore, or the receipt by
the Borrower or its ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which gives rise to the
imposition on the Borrower or any of its ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the imposition of a lien pursuant to Section
430(k) of the Internal Revenue Code with respect to a Pension Plan; or (x) the
imposition of any liability under Title IV of ERISA, other than the PBGC
premiums due but not delinquent under Section 4007 of ERISA.
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, (a) the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average British Bankers Association Interest Settlement Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the offered quotation rate to
first class banks in the London interbank market by the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date; provided, however, that notwithstanding the foregoing,
the Eurodollar Rate shall at no time be less than 1.50% per annum.


“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.


“Event of Default” means any of the conditions or events specified in Section
8.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of greater than 65.0% of the Equity Interests of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations would, or could reasonably be expected to, in the good faith
judgment of the Borrower, result in material adverse tax consequences to the
Borrower.


“Excluded Institutions” means the financial institutions specifically identified
in the Commitment Letter as “Disqualified Lenders.”


“Existing Term Loan” has the meaning specified in the definition of
“Refinancing.”
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors.


“Fair Share” has the meaning specified in Section 7.02.


“Fair Share Contribution Amount” has the meaning specified in Section 7.02.


“FDIC” means the Federal Deposit Insurance Corporation.


“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.


“Fee Letter” means the confidential fee letter, dated as of June 5, 2011, among
the Borrower, Barclays Capital and Barclays Bank.


“Financial Advisor” has the meaning specified in Section 10.21(b).


“Financial Model” means the financial model prepared by the Borrower in respect
of the Borrower and its Subsidiaries on a Consolidated basis and delivered to
the Administrative Agent prior to the date hereof, in a form satisfactory to the
Administrative Agent.


“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.


“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.


“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.


“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Funding Guarantor” has the meaning specified in Section 7.02.


“Funds Defaulting Lender” means any Lender who (i) has notified the Borrower or
the Administrative Agent in writing, or has made a public statement, that it
does not intend to comply with its obligation to fund any Initial Term Loan or
any New Term Loan or its portion of any unreimbursed payment under Section 9.06,
(ii) has failed to confirm that it will comply with its obligation to fund any
Initial Term Loan or any New Term Loan or its Pro Rata Share of any payment
under Section 9.06 within five Business Days after written request for such
confirmation from the Administrative Agent (which request may only be made after
all conditions to funding have been satisfied; provided that such Lender shall
cease to be a Funds Defaulting Lender upon receipt of such confirmation by the
Administrative Agent) or (iii) has failed to pay to the Administrative Agent or
any other Lender any amount due under any Loan Document within five Business
Days of the date due, unless such amount is the subject of a good faith dispute.
 
 
-12-

--------------------------------------------------------------------------------

 
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.


“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.


“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.


“Grantor” shall have the meaning specified in the Security Agreement.


“Guaranteed Obligations” has the meaning specified in Section 7.01.


“Guaranty” means the guaranty of each Subsidiary Guarantor set forth in Article
VII.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Authorization, (e)
which are deemed to constitute a nuisance or a trespass which pose a health or
safety hazard to Persons or neighboring properties, (f) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.


“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into by the Borrower, any Subsidiary Guarantor or any other domestic
Subsidiary of the Borrower that is not a Securitization Entity with a Lender
Counterparty.


“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.


“Historical Financial Statements” means (i) the audited financial statements of
the Borrower and its Subsidiaries for the immediately preceding three Fiscal
Years, consisting of balance sheets and the related Consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of the Borrower and its Subsidiaries as of the
most recent Fiscal Quarter ended after the date of the most recent audited
financial statements described in clause (i) of this definition, consisting of a
balance sheet and the related Consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of the Borrower that they fairly present, in all
material respects, the financial condition of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.


“HLSS” means Home Loans Servicing Solutions, Ltd., a Cayman Islands corporation.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“HLSS Assets” means, collectively, and in each case in connection with an HLSS
Transaction and as identified in the relevant HLSS Transaction Document in
connection with such HLSS Transaction, (i) Servicing Advances, including the
right to collect such Servicing Advances, (ii) MSRs related to such Servicing
Agreements or any rights thereto, and the right to receive the servicing fees
and related amounts pursuant to the related Servicing Agreements, and (iii)
assets incidental to the foregoing.


“HLSS Transaction” means a transaction in which (a)(i) OLS sells HLSS Assets to
HLSS, as identified in the relevant HLSS Transaction Documents, and (ii) OLS
grants to HLSS (x) a first priority security interest in all of OLS’s right
title and interest in and to such HLSS Assets, and (y) a right to acquire the
related MSRs, subject only to the satisfaction of specified conditions to be set
forth in the HLSS Transaction Documents, in exchange for (b) cash consideration
paid by HLSS to OLS equal to (i) 100% of the face amount of such HLSS Assets at
the time of sale for any HLSS Assets other than HLS Assets of the type
identified under clause (ii) of the definition thereof and (ii) 100% of the
appraised value at the time of such sale for any HLSS Assets of the type
identified under clause (ii) of the definition thereof, plus a monthly base fee
and performance-incentive fee based on an advance metric performance to be set
forth in the related HLSS Transaction Documents.


“HLSS Transaction Documents” means, collectively, each Master Servicing Rights
Purchase Agreement and Master Subservicing Agreement to be executed by and
between OLS and HLSS, and each supplement thereto to be executed in connection
with each HLSS Transaction.


“Increased Amount Date” has the meaning specified in Section 2.22.


“Increased Cost Lender” has the meaning specified in Section 2.21.


“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another that would otherwise be “Indebtedness” for
purposes of this definition; (ix) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee that the
obligation of the obligor that would otherwise be “Indebtedness” for purposes of
this definition thereof shall be paid or discharged, or any agreement relating
thereto shall be complied with, or the holders thereof shall be protected (in
whole or in part) against loss in respect thereof; (x) any liability of such
Person for any Indebtedness of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such Indebtedness or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; and (xi) all
obligations (the amount of which shall be determined on a net basis where
permitted in the relevant contract) of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and any Currency Agreement, in each case, whether entered into for
hedging or speculative purposes; provided that in no event shall obligations
under any derivative transaction be deemed “Indebtedness” for any purpose under
Section 6.01 unless such obligations relate to a derivatives transaction which
has been terminated.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person (including, without limitation, any Loan Party), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, and rules or regulations), on common
law or equitable cause or on contract or otherwise, that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ Commitments,
the syndication of the credit facilities provided for herein, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty));
(ii) any Environmental Claim relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Borrower or any of its Subsidiaries; or (iii) the Acquisition and any
related transactions but, with regard to each of (i), (ii) and (iii), excluding
any Taxes (provided, for the avoidance of doubt, that any indemnification in
respect of any Indemnified Liabilities shall be made on an after-Tax basis).


“Indemnified Taxes” means any and all Taxes imposed on or with respect to any
payment by any Loan Party under any Loan Document by any jurisdiction in which
any Loan Party is organized, resident or doing business for Tax purposes or from
or through which any payments under any Loan Documents are made by any Loan
Party or its paying agents, other than any such Tax imposed on or measured by a
recipient’s net income, profits, branch profits or gains (and any franchise or
capital taxes imposed in lieu thereof) by a jurisdiction as a result of such
recipient being organized in, having its principal office or applicable lending
office in, or doing business in (other than a business arising (or deemed to
arise) solely as a result of the Loan Documents or any transactions contemplated
thereby), such jurisdiction.


“Indemnitee” has the meaning specified in Section 10.03.


“Initial Term Loan” means an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a).


“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Initial Term Loan Commitment, if any, is set forth on Schedule 1.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Initial Term
Loan Commitments as of the Closing Date is $575,000,000.


“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided that at any time prior to the making of the Initial Term
Loans, the Initial Term Loan Exposure of any Lender shall be equal to such
Lender’s Initial Term Loan Commitment.


“Initial Term Loan Maturity Date” means, with respect to each of the Initial
Term Loans made pursuant to this Agreement, the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the date on which all Initial Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.


“Insolvency Defaulting Lender” means any Lender who (i) has been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent, (ii) becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding or
(iii) becomes the subject of an appointment of a receiver, intervenor or
conservator under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided that a Lender
shall not be an Insolvency Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
Equity Interest in such Lender or a parent company thereof, unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
 
 
-15-

--------------------------------------------------------------------------------

 
 
“Installment” has the meaning specified in Section 2.09.


“Intellectual Property” has the meaning specified in the Security Agreement.


“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.


“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.


“Intercompany Note” means a promissory note substantially in the form of Exhibit
I evidencing Indebtedness owed among Loan Parties and their Subsidiaries.


“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, to (ii) Consolidated Corporate Interest Expense for such
four-Fiscal Quarter period.


“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if agreed to
by all relevant Lenders), as selected by the Borrower, (i) initially, commencing
on the Closing Date or Conversion/Continuation Date, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; (c) no Interest Period with respect to any portion of any
Class of Loans shall extend beyond such Class’s Maturity Date; and (d) the
Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Rate Loan during an Interest Period for such Loan
on any day other than the last day of an Interest Period; provided that interest
shall be payable in a manner consistent with the definition of “Payment Date.”


“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.


“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.


“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Subsidiary Guarantor); (ii)
any direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Borrower from any Person (other than the
Borrower or any Subsidiary Guarantor), of any Equity Interests of such Person;
(iii) any direct or indirect loan, advance (other than residential mortgage
loans in the ordinary course of business, advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by the Borrower or any
of its Subsidiaries to any other Person (other than the Borrower or any
Subsidiary Guarantor), including all indebtedness and accounts receivable from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business, (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes, (v) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of any Person and (vi) expenditures
that are or should be included in “purchase of property and equipment” or
similar items reflected in the Consolidated statement of cash flows of the
Borrower and its Subsidiaries. The amount of any Investment of the type
described in clauses (i), (ii), (iii), (v) and (vi) shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Joinder Agreement” means an agreement substantially in the form of Exhibit J.


“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.


“Junior Indebtedness” means Indebtedness of any Person so long as (i) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest then applicable Maturity Date; (ii) the weighted
average maturity of such Indebtedness shall occur after the date that is six
months following the latest then applicable Maturity Date; (iii) the mandatory
prepayment provisions, affirmative and negative covenants and financial
covenants, if any, shall be no more restrictive than the corresponding
provisions set forth in the Loan Documents; (iv) such Indebtedness is either
senior unsecured Indebtedness, Subordinated Indebtedness or Convertible Notes;
(v) if such Indebtedness is incurred by a Loan Party, such Indebtedness may be
guaranteed by another Loan Party so long as (a) such Loan Party shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Security Agreement and (b) if the Indebtedness being guaranteed is
subordinated to the Obligations, such guarantee shall be subordinated to the
guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness; and (vi) if such
Indebtedness is incurred by a Subsidiary that is not a Loan Party, such
Indebtedness may be guaranteed by another Subsidiary that is not a Loan Party;
provided that any Indebtedness which, by its terms, provides for amortization
prior to the date that is six months after the latest then applicable Maturity
Date solely to the extent that (1) such amortization payments are paid out of
the Available Amount (as defined in this Agreement) and (2) such payment is
permitted under Section 6.04 of this Agreement, shall be deemed Junior
Indebtedness so long as the other conditions stated herein are satisfied.


“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or Joinder Agreement.


“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).


“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.


“Litton” has the meaning specified in the recitals hereto.


“Loan” means a term loan made by a Lender to the Borrower under this Agreement.


“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents and all other documents, instruments or agreements executed and
delivered by a Loan Party for the benefit of any Agent or any Lender in
connection herewith on or after the date hereof.


“Loan Party” means each Person (other than any Agent, any Lender, any Lender
Counterparty or any other representative of any of the foregoing, or any Deposit
Account Bank) from time to time party to a Loan Document.
 
 
-17-

--------------------------------------------------------------------------------

 
 
“LTV Ratio” means the loan-to-value ratio as of the last day of any Fiscal
Quarter of (i) the aggregate principal amount of the Loans then outstanding, to
(ii) the sum of (A) Specified Net Servicing Advances, plus (B) Specified
Deferred Servicing Fees, plus (C) Specified MSR Value, plus (D) (x) all
unrestricted Cash and Cash Equivalents that are subject to a valid and perfected
First Priority Lien in favor of the Collateral Agent for the benefit of the
Lenders, minus (y) $50,000,000.


“Margin Stock” as defined in Regulation U.


“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, general affairs, assets,
liabilities, operations, management, financial condition, stockholders’ equity
or results of operations or value of Borrower, each Subsidiary Guarantor and
each of their Subsidiaries taken as a whole; (ii) the ability of any Loan Party
fully and timely to perform its Obligations; (iii) the legality, validity,
binding effect or enforceability against a Loan Party of a Loan Document to
which it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Loan
Document.


“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower or any Subsidiary in an individual principal amount (or Net
Mark-to-Market Exposure) of $15,000,000 or more.


“Material Subsidiary” means, at any time, (i) OLS, (ii) each Domestic Subsidiary
of the Borrower that is not a Securitization Entity which represents (a) 5% or
more of the Borrower’s Consolidated Adjusted EBITDA, (b) 5% or more of the
Borrower’s Consolidated total assets or (c) 5% or more of the Borrower’s
Consolidated total revenues, in each case as determined at the end of the most
recent fiscal quarter of the Borrower based on the financial statements of the
Borrower delivered pursuant to Section 5.01(b) and (c) or (iii) any Subsidiary
of the Borrower designated by notice in writing given by the Borrower to the
Administrative Agent to be a “Material Subsidiary”; provided that any such
Subsidiary so designated as a “Material Subsidiary” shall at all times
thereafter remain a Material Subsidiary for the purposes of this Agreement
unless otherwise agreed to by the Borrower and the Required Lenders or unless
such Material Subsidiary ceases to be a Subsidiary in a transaction not
prohibited hereunder; and provided, further, that if at any time the
Subsidiaries (excluding all Excluded Foreign Subsidiaries and Securitization
Entities) that are not Material Subsidiaries because they do not meet the
thresholds set forth in clause (i) comprise in the aggregate more than (x) 6% of
the Borrower’s Consolidated Adjusted EBITDA, (y) 6% of the Borrower’s
Consolidated total assets or (z) 6% of the Borrower’s Consolidated total
revenues, in each case as determined at the end of the most recent fiscal
quarter of the Borrower based on the financial statements of the Borrower
delivered pursuant to this Agreement (but excluding from each such calculation
the contribution of Securitization Entities and Excluded Foreign Subsidiaries),
then the Borrower shall, not later than thirty (30) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement, (1) designate in writing to the Administrative Agent one or more
of its Subsidiaries as “Material Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (2) comply with the provisions of
Section 5.10 applicable to such Subsidiaries. Schedule 1.01(d) contains a list
of all Material Subsidiaries as of the Closing Date.


“Maturity Date” means the Initial Term Loan Maturity Date and the New Term Loan
Maturity Date of any Series of New Term Loans.


“Moody’s” means Moody’s Investor Services, Inc.


“MSR” means mortgage servicing rights entitling the holder to service mortgage
loans.


“MSR Facility” means any financing arrangement of any kind, including, but not
limited to, financing arrangements in the form of repurchase facilities, loan
agreements, note issuance facilities and commercial paper facilities, with a
financial institution or other lender or purchaser, in each case, exclusively to
finance or refinance the purchase or origination by the Borrower or a Subsidiary
of the Borrower of MSRs originated or purchased by the Borrower or any
Subsidiary of the Borrower.
 
 
-18-

--------------------------------------------------------------------------------

 
 
“MSR Facility Trust” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs originated or purchased by, and/or contributed to, such Person
from the Borrower or any Subsidiary or (ii) notes and securities are backed by
specified MSRs purchased by, and/or contributed to, such Person from the
Borrower or any Subsidiary.


“MSR Indebtedness” means Indebtedness in connection with a MSR Facility; the
amount of any particular MSR Indebtedness as of any date of determination shall
be calculated in accordance with GAAP.


“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates makes or is obligated to make contributions.


“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.


“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries with content substantially consistent with
the requirements for “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” for a Quarterly Report on Form 10-Q or
Annual Report on Form 10-K under the rules and regulations of the SEC, or any
similar successor provisions, which may be satisfied for the relevant period by
delivery of a Form 10-Q or Form 10-K, as applicable, as contemplated by Section
5.01 hereof.


“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (1) income or gains taxes paid or payable by the
seller as a result of any gain recognized in connection with such Asset Sale,
(2) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets (or the equity of any Subsidiary owning the assets)
in question and that is required to be repaid under the terms thereof as a
result of such Asset Sale and (3) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by the Borrower or any of its Subsidiaries in connection with such
Asset Sale or for adjustments to the sale price in connection therewith,
provided if all or any portion of any such reserve is not used or is released,
then the amount not used or released shall comprise Net Cash Proceeds; and (b)
with respect to any issuance or incurrence of Indebtedness or any equity
contribution to, or sale of equity by, the Borrower, the cash proceeds thereof,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses.


“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof and (b) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.


“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition of “Indebtedness.” As used
in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Hedge Agreement or such other Indebtedness as
of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or such other Indebtedness as of the date of determination (assuming
such Hedge Agreement or such other Indebtedness were to be terminated as of that
date).
 
 
-19-

--------------------------------------------------------------------------------

 
 
“New Term Loan Commitments” as defined in Section 2.22.


“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.


“New Term Loan Lender” as defined in Section 2.22.


“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.


“New Term Loans” as defined in Section 2.22.


“Non-Consenting Lender” has the meaning specified in Section 2.21.


“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.


“Non-Recourse Indebtedness” means, with respect to any specified Person or any
of its Subsidiaries, Indebtedness that is specifically advanced to finance the
acquisition of investment assets and secured only by the assets to which such
Indebtedness relates without recourse to such Person or any of its Subsidiaries
(other than subject to such customary carve-out matters for which such Person or
its Subsidiaries acts as a guarantor in connection with such Indebtedness, such
as fraud, misappropriation, breach of representation and warranty and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes).


“Not Otherwise Applied” means, with reference to (i) the Available Amount or
(ii) the amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, the Borrower received from and after the Closing Date, in each case
that is proposed to be applied to a particular use or transaction permitted by
this Agreement, that such amount has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.


“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.


“Notice” means a Borrowing Notice or a Conversion/Continuation Notice.


“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Loan
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such interest in the related bankruptcy proceeding),
payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.


“Obligee Guarantor” has the meaning specified in Section 7.07.


“OLS” means Ocwen Loan Servicing, LLC.


“OREAL Securities” means the asset backed notes issues pursuant to the
Indenture, dated as of July 1, 2007 between Ocwen Real Estate Asset Liquidating
Trust 2007-1, as issuer and Deutsche Bank National Trust Company, as indenture
trustee and custodian, and any related underlying whole loans or other
Securities.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified and (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified. In the event any term
or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.


“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage recording or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, any Loan Document.


“OTS Guaranty” means the Guaranty, dated as of June 28, 2005, from the Borrower,
as guarantor, in favor of the Office of Thrift Supervision and the other
guaranteed parties named therein.


“PATRIOT Act” has the meaning specified in Section 3.01(n).


“Payment Date” means (i) with respect to interest payments, (a) as to any Base
Rate Loan, the last day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Rate Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Eurodollar Rate Loan, the date of
any repayment or prepayment made in respect thereof and (ii) with respect to
principal payments, the last Business Day of March, June, September and December
of each Fiscal Year, but if such date is not a Business Day, then the “Payment
Date” shall be the date of the next succeeding Business Day.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.


“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Loan Party.


“Permitted Acquisition” means (a) the Acquisition and (b) any other acquisition
by the Borrower or any Subsidiary Guarantors, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person (such
Person, the “Acquired Entity”); provided that:


(i)           immediately prior thereto, and after giving effect thereto, no
Default or Event of Default shall have occurred and be Continuing or would
result therefrom;


(ii)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;


(iii)          in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such Equity Interests in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of the Borrower
in connection with such acquisition shall be owned 100.0% by the Borrower or a
Subsidiary Guarantor thereof, and the Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of the Borrower, each of
the actions set forth in Section 5.10 (to the extent applicable);
 
 
-21-

--------------------------------------------------------------------------------

 
 
(iv)           the Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.07 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended;


(v)           for acquisitions involving Acquisition Consideration of
$10,000,000 or more, the Borrower shall have delivered to the Administrative
Agent at least ten (10) Business Days prior to such proposed acquisition, (x) a
Compliance Certificate evidencing compliance with Section 6.07 as required under
clause (iv) above, (y) all other relevant financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.07
and (z) an updated version of Schedule 1.01(d);


(vi)           any Person or assets or division as acquired in accordance
herewith shall be in the same business or lines of business in which the
Borrower and/or its Subsidiaries are engaged as of the Closing Date or similar
or related businesses; and


(vii)           for all such acquisitions, the Borrower shall have delivered to
the Administrative Agent at least ten (10) Business Days prior to such proposed
acquisition a certificate of an Authorized Officer of the Borrower certifying
compliance with clauses (i) – (vi) above.


“Permitted Funding Indebtedness” means (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted Residual Indebtedness, (iv) any Permitted MSR Indebtedness, (v) any
Indebtedness of the type set forth in clauses (i) – (iv) of this definition that
is acquired by the Borrower or any of its Subsidiaries in connection with a
Permitted Acquisition or Servicing Acquisition, (vi) any facility that combines
any Indebtedness under clauses (i), (ii), (iii), (iv) or (v) of this definition
and (vii) any Permitted Refinancing of the Indebtedness under clauses (i), (ii),
(iii), (iv), (v) or (vi) of this definition and advanced to the Borrower or any
of its Subsidiaries based upon, and secured by, Servicing Advances, mortgage
related securities, loans, MSRs, consumer receivables, REO Assets or Residual
Interests; provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any, of (x) the
amount of any Indebtedness incurred in accordance with this clause (vii) for
which the holder thereof has contractual recourse to the Borrower or its
Subsidiaries to satisfy claims with respect thereto (excluding recourse for
matters such as fraud, misappropriation, breaches of representations and
warranties and misapplication) over (y) the aggregate (without duplication of
amounts) Realizable Value of the assets that secure such Indebtedness shall not
be Permitted Funding Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness incurred under this clause (vii)).


“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.


“Permitted MSR Indebtedness” means MSR Indebtedness; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such MSR Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its Subsidiaries
to satisfy claims with respect to such MSR Indebtedness (excluding recourse for
matters such as fraud, misappropriation, breaches of representations and
warranties and misapplication) over (y) the aggregate (without duplication of
amounts) Realizable Value of the assets that secure such MSR Indebtedness shall
not be Permitted MSR Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness). The amount of any particular Permitted MSR Indebtedness
as of any date of determination shall be calculated in accordance with GAAP.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder; (b)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(g) and (h), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended (except by virtue of
amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.01(g) and (h), at the
time thereof, no Default or Event of Default shall have occurred and be
Continuing; (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
either (i) subordinated in right of payment to the Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed or extended or
(ii) in the form of Indebtedness permitted to be incurred under Section 6.01(o);
(e) Indebtedness of the Borrower or a Subsidiary Guarantor shall not refinance
Indebtedness of a Subsidiary that is not a Subsidiary Guarantor; and (f) the
material terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
modification, refinancing, refunding, renewal or extension, taken as a whole,
are not materially less favorable to the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Permitted Residual Indebtedness” means any Indebtedness of the Borrower or any
of its Subsidiaries under a Residual Funding Facility; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any of (x) the amount of any such Permitted Residual
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Permitted
Residual Indebtedness (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Permitted Residual Indebtedness shall be deemed not to
be Permitted Residual Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness).


“Permitted Securitization Indebtedness” means Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase or origination of
any receivables subject to such Securitization is repaid in connection with such
Securitization to the extent of the net proceeds received by the Borrower and
its Subsidiaries from the applicable Securitization Entity and (ii) the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such Securitization
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such
Securitization Indebtedness (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Securitization Indebtedness shall not be Permitted
Securitization Indebtedness (but shall not be deemed to be a new incurrence of
Indebtedness subject to Section 6.01 except with respect to, and solely to the
extent of, any such excess that exists upon the initial incurrence of such
Indebtedness).


“Permitted Servicing Advance Facility Indebtedness” means any Indebtedness of
the Borrower or any of its Subsidiaries incurred under a Servicing Advance
Facility; provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any of (x) the
amount of any such Permitted Servicing Advance Facility Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its Subsidiaries
to satisfy claims with respect to such Permitted Servicing Advance Facility
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Permitted Servicing Advance Facility Indebtedness shall not be
Permitted Servicing Advance Facility Indebtedness (but shall not be deemed to be
a new incurrence of Indebtedness subject to Section 6.01 except with respect to,
and solely to the extent of, any such excess that exists upon the initial
incurrence of such Indebtedness).
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Permitted Warehouse Indebtedness” means Warehouse Indebtedness; provided that
the excess (determined as of the most recent date for which internal financial
statements are available), if any, of (x) the amount of any such Warehouse
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Warehouse
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Warehouse Indebtedness shall not be Permitted Warehouse Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.01 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness). The amount
of any particular Permitted Warehouse Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.


“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.


“Platform” has the meaning specified in Section 5.01(o).


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.


“Principal Office” means, with respect to the Administrative Agent, such
Person’s “Principal Office” as set forth on Schedule 1.01(c), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrower, the Administrative
Agent and each Lender.


“Projections” has the meaning specified in Section 5.01(d).


“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (a) the Initial Term Loan Exposure of that Lender by (b) the
aggregate Initial Term Loan Exposure of all Lenders; and (ii) with respect to
all payments, computations, and other matters relating to New Term Loan
Commitments or New Term Loans of a particular Series, the percentage obtained by
dividing (a) the New Term Loan Exposure of that Lender with respect to that
Series by (b) the aggregate New Term Loan Exposure of all Lenders with respect
to that Series. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum
of the Initial Term Loan Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Initial Term Loan Exposure
and the aggregate New Term Loan Exposure of all Lenders.


“Purchase Agreement” has the meaning specified in the recitals hereto.


“Purchase Agreement Material Adverse Effect” means any effect, change or set of
facts that, individually or in the aggregate with other effects, changes or sets
of facts, has had a material adverse effect on the business, properties, assets,
liabilities, operations, condition (financial or otherwise) or results of
operations of the Acquired Business, taken as a whole; provided, however, that
any such effect, change or set of facts resulting or arising from any of the
following matters will not be considered when determining whether a Purchase
Agreement Material Adverse Effect has occurred: (i) any conditions in the United
States general economy, the housing or mortgage market or the mortgage servicing
industry; (ii) political conditions including acts of war (whether or not
declared), armed hostilities and terrorism, or developments or changes therein;
(iii) any conditions resulting from natural disasters; (iv) compliance by Seller
with its covenants and agreements contained in the Purchase Agreement; (v) the
failure of the financial or operating performance of the Acquired Business,
taken as a whole, to meet internal projections or budgets for any period prior
to, on or after the date of the Purchase Agreement (but the underlying reason
for any failure to meet such projections or budgets may be considered); (vi) any
action taken or omitted to be taken by or at the written request or with the
written consent of the Borrower and, to the extent such actions or omissions are
materially adverse to the Arranger or the Lenders in their respective capacities
as such, with the written consent of the Arranger; (vii) effects or conditions
resulting from the announcement of the Purchase Agreement or the transactions
contemplated hereby or the identity of the Borrower (including any employee
departures); (viii) changes in any Laws or GAAP or any initiatives of
Governmental Authorities (as defined in the Purchase Agreement); (ix) any
increases or decreases in Servicing Advances or Indebtedness under the Existing
Seller Facility Agreement (each as defined in the Purchase Agreement); (x)
settlements or agreements entered into between one or more mortgage servicers,
on the one hand, and Governmental Authorities (as defined in the Purchase
Agreement), on the other; or (xi) any development related to litigation,
regulatory matters or compliance with Law, Orders or Permits (each as defined in
the Purchase Agreement) that is adverse to the Acquired Business (except for
unforeseen regulatory action directed exclusively against Litton (the substance
of which is not also directed at other Mortgage Loan (as defined in the Purchase
Agreement) servicers, whether or not supervised by the same Governmental
Authorities (as defined in the Purchase Agreement) as Litton) that materially
and adversely restricts Litton’s long-term ability to perform its obligations
under its servicing agreements); provided, further, that with respect to clause
(i), (ii) or (iii) above such effect, change or set of facts shall be considered
to the extent that it materially and disproportionately affects the Acquired
Business as compared to other mortgage servicers similar to that of the Acquired
Business.
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Realizable Value” of an asset means (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness, Permitted MSR Indebtedness or Permitted Residual
Indebtedness, as the case may be, (or, if such agreement does not contain any
related provision, as determined by senior management of the Borrower in good
faith); provided, however, that the realizable value of any asset described in
clause (i) or (ii) above which an unaffiliated third party has a binding
contractual commitment to purchase from the Borrower or any of its Subsidiaries
shall be the minimum price payable to the Borrower or such Subsidiary for such
asset pursuant to such contractual commitment.


“Refinancing” means the repayment in full and termination of any commitment to
make extensions of credit under the existing term loan facility of the Borrower
under the Senior Secured Term Loan Facility Agreement dated as of July 29, 2010
among the Borrower, the subsidiary guarantors party thereto, the lenders party
thereto from time to time and Barclays Bank as administrative agent and
collateral agent thereunder (as in effect on the date hereof, the “Existing Term
Loan”).


“Register” has the meaning specified in Section 2.04(b).


“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.


“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.


“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time.


“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.


“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.


“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.


“Relevant Four Quarter Period” has the meaning specified in Section 8.02.
 
 
-25-

--------------------------------------------------------------------------------

 
 
“REO Assets” of a Person means any real property owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a loan, Servicing Advance or other mortgage-related receivables.


“Replacement Lender” has the meaning specified in Section 2.21.


“Required Lenders” means one or more Lenders having or holding Initial Term Loan
Exposure and/or New Term Loan Exposure and representing more than 50% of the sum
of (i) the aggregate Initial Term Loan Exposure of all Lenders and (ii) the
aggregate New Term Loan Exposure of all Lenders.


“Residual Funding Facility” means any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Subsidiary secured by Residual Interests.


“Residual Interests” means any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Subsidiary in
Securitization Entities, Warehouse Facility Trusts and/or MSR Facility Trusts
acquired or created after the date hereof, regardless of whether required to
appear on the face of the Consolidated financial statements in accordance with
GAAP.


“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower or
any of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrower or any of its Subsidiaries now or hereafter outstanding; (iii)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness, any preferred stock, and any Indebtedness convertible into any
class of stock of the Borrower or any of its Subsidiaries.


“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.


“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.


“Secured Parties” has the meaning specified in the Security Agreement.


“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


“Securitization” means a public or private transfer, sale or financing of (i)
Servicing Advances, (ii) mortgage loans, (iii) installment contracts and/or (iv)
other loans and related assets, (clauses (i) – (iv) above, collectively, the
“Securitization Assets”) by which the Borrower or any of its Subsidiaries
directly or indirectly securitizes a pool of specified Securitization Assets
including, without limitation, any such transaction involving the sale of
specified Servicing Advances or mortgage loans to a Securitization Entity.


“Securitization Assets” has meaning specified in the definition of
“Securitization.”
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Securitization Entity” means (i) any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing asset-backed or
mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities), (ii)
any special purpose Subsidiary established for the purpose of selling,
depositing or contributing Securitization Assets into a Person described in
clause (i) or holding securities in any related Securitization Entity,
regardless of whether such person is an issuer of securities; provided that such
Person is not an obligor with respect to any Indebtedness of the Borrower or any
Subsidiary Guarantor and (iii) any special purpose Subsidiary of the Borrower
formed exclusively for the purpose of satisfying the requirements of Credit
Enhancement Agreements and regardless of whether such Subsidiary is an issuer of
securities; provided that such Person is not an obligor with respect to any
Indebtedness of the Borrower or any Subsidiary Guarantor other than under Credit
Enhancement Agreements. As of the Closing Date, the entities specified on
Schedule 1.01(b) shall be deemed to satisfy the requirements of the foregoing
definition.


“Securitization Indebtedness” means (i) Indebtedness of the Borrower or any of
its Subsidiaries incurred pursuant to on-balance sheet Securitizations and (ii)
any Indebtedness consisting of advances made to the Borrower or any of its
Subsidiaries based upon securities issued by a Securitization Entity pursuant to
a Securitization and acquired or retained by the Borrower or any of its
Subsidiaries.


“Security Agreement” means the Pledge and Security Agreement to be executed by
the Borrower and each Subsidiary Guarantor on or prior to the Closing Date, as
it may be amended, restated, supplemented or otherwise modified from time to
time.


“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Collateral Agent, for the benefit of Secured
Parties, a First Priority Lien on the Collateral as security for the
Obligations.


“Seller” has the meaning specified in the recitals hereto.


“Series” has the meaning specified in Section 2.22.


“Servicing” means loan servicing, sub-servicing rights and master servicing
rights and obligations including, without limitation, one or more of the
following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments; (d)
the provision of full escrow administration; (e) the right to receive fees and
other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Person
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.


“Servicing Acquisition” has the meaning specified in Section 6.07(e).


“Servicing Advance Facility” means any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any of its Subsidiaries based on such collateral,
including the Advance Financing.


“Servicing Advances” means advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.


“Servicing Agreements” means any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any of its Subsidiaries, as a servicer, under such
servicing agreements.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.


“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it shall incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).


“Specified Deferred Servicing Fees” means the right to payment, whether now or
hereafter acquired or created, of deferred fees payable to the Borrower and its
Subsidiaries under each of the Servicing Agreements either (a) identified on
Schedule 1.01(e)(A) or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing for any entity and/or transaction identified
under the heading “Investor Name” set forth on Schedule 1.01(e)(B), as each such
schedule may be updated from time to time in accordance with Section 5.01(m);
provided, however, that “Specified Deferred Servicing Fees” shall not include
any rights to repayment of Servicing Advances.


“Specified Equity Contribution” has the meaning specified in Section 8.02.


“Specified Government Entities” means the Federal Housing Administration,
Veterans Administration, Ginnie Mae, Fannie Mae, Freddie Mac or other similar
governmental agencies.


“Specified MSR Value” means the value of all Specified MSRs of the Borrower and
its Subsidiaries, as determined by an independent third party valuation firm,
such as the Mortgage Industry Advisory Corporation or a comparable firm
reasonably acceptable to the Administrative Agent. For the avoidance of doubt,
“Specified MSR Value” shall not include the value of any Specified Deferred
Servicing Fees.


“Specified MSRs” means the right to payments owed to the Borrower and its
Subsidiaries, whether now or hereafter acquired or created, under each of the
Servicing Agreements either (a) identified on Schedule 1.01(e)(A) or (b)
pursuant to which any of the Borrower and its Subsidiaries provides Servicing
for any entity and/or transaction identified under the heading “Investor Name”
set forth on Schedule 1.01(e)(B), as each such schedule may be updated from time
to time in accordance with Section 5.01(m); provided, however, that “Specified
MSRs” shall not include any rights to repayment of Servicing Advances.


“Specified Net Servicing Advances” means the amount of (A) the book value of all
Servicing Advances (including, but not limited to, all Unencumbered Servicing
Advances), less (B) the aggregate outstanding amounts under any Servicing
Advance Facility.


“Specified Purchase Agreement Representations” means the representations made by
or with respect to the Acquired Business in the Purchase Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (or its applicable Affiliate) has the right to terminate its
obligations under the Purchase Agreement, or to decline to consummate the
Acquisition pursuant to the Purchase Agreement, as a result of a breach of such
representations in the Purchase Agreement.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Sections 4.01, 4.02 and 4.07, in each case, related to, the
entering into and performance of this Agreement, 4.05(a) and (b), 4.12, 4.16,
4.18, 4.20 and 4.21 (it being understood that the representation in Section 4.21
shall be deemed qualified for purposes of this definition, to the extent any
security interest in any Collateral is not or cannot be provided and/or
perfected on the Closing Date (other than the pledge and perfection of the
security interests (1) in the equity securities of the Loan Parties and (2) in
other assets with respect to which a lien may be perfected by the filing of a
financing statement under the UCC or the filing of Intellectual Property
Security Agreements) after the Loan Parties’ use of commercially reasonable
efforts to do so).


“Subject Transaction” has the meaning specified in Section 6.07(e).


“Subordinated Indebtedness” means any unsecured Junior Indebtedness of the
Borrower the payment of principal and interest of which and other obligations of
the Borrower in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions satisfactory to the Administrative
Agent.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.


“Subsidiary Guarantor” means each Material Subsidiary of the Borrower.


“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC, in its capacity as syndication agent, together with its
permitted successors in such capacity.


“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed, and
any related interest, penalties and additions to tax.


“Terminated Lender” has the meaning specified in Section 2.21.


“Transaction Costs” means the fees, costs and expenses payable by the Borrower
on or prior to the Closing Date in connection with the transactions contemplated
by the Loan Documents.


“Transaction Documents” means the Acquisition Documents and the Loan Documents.


“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Acquisition, (b) the execution, delivery and performance of
the Loan Documents and the initial borrowings hereunder, (c) the Refinancing,
(d) the Advance Financing and (e) the payment of all fees and expenses to be
paid on or prior to the Closing Date and owing in connection with the foregoing.


“Type of Loan” means (i) a Base Rate Loan or (ii) a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.


“Unencumbered Servicing Advances” means all rights to reimbursement or payment,
whether now or hereafter acquired or created, of any Servicing Advances that do
not collateralize or secure any Servicing Advance Facility, and includes, in any
event, all rights to reimbursement or payment of Servicing Advances pursuant to
the Servicing Agreements either (a) identified on Schedule 1.01(e)(A) which are
indicated as unencumbered or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing Advances on behalf of or for the benefit of
any entity and/or transaction identified under the heading “Investor Name” set
forth on Schedule 1.01(e)(B) which are labeled as “Unencumbered Advances,” as
such schedule may be updated from time to time in accordance with Section
5.01(m).
 
 
-29-

--------------------------------------------------------------------------------

 
 
“UPB” means, with respect to any Servicing Agreement, the aggregate unpaid
principal balance of the underlying mortgage loans under such Servicing
Agreement.


“Warehouse Facility” means any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to (i) finance or refinance the purchase or
origination by the Borrower or a Subsidiary of the Borrower of, provide funding
to the Borrower or a Subsidiary of the Borrower through the transfer of, loans,
mortgage-related securities and other mortgage-related receivables purchased or
originated by the Borrower or any Subsidiary of the Borrower in the ordinary
course of business, (ii) finance the funding of or refinance Servicing Advances;
or (iii) finance or refinance the carrying of REO Assets related to loans and
other mortgage-related receivables purchased or originated by the Borrower or
any Subsidiary of the Borrower; provided that such purchase or origination is in
the ordinary course of business.


“Warehouse Facility Trusts” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with a Warehouse Facility, which notes and securities are backed by
(i) specified loans, mortgage-related securities and other mortgage-related
receivables purchased by, and/or contributed to, such Person from the Borrower
or any Subsidiary; (ii) specified Servicing Advances purchased by, and/or
contributed to, such Person from the Borrower or any other Subsidiary; or (iii)
the carrying of REO Assets related to loans and other mortgage-related
receivables purchased by, and/or contributed to, such Person or any Subsidiary
of the Borrower.


“Warehouse Indebtedness” means Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the product obtained by
multiplying (y) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (z) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.


“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.


“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interest of which (other than directors’ qualifying shares
required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.


Section 1.02                     Accounting Terms. Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to Lenders pursuant
to Sections 5.01(a), 5.01(b) and 5.01(c) shall be prepared in accordance with
GAAP as in effect at the time of such preparation (and delivered together with
the reconciliation statements provided for in Section 5.01(f), if applicable).
 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 1.03                     Interpretation, Etc. Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference. References herein to any Article,
Section, Schedule or Exhibit shall be to an Article, a Section, a Schedule or an
Exhibit, as the case may be, hereof unless otherwise specifically provided. The
use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The terms lease and license shall include
sub-lease and sub-license, as applicable. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
Except as otherwise expressly provided herein or therein, any reference in this
Agreement or any other Loan Document to any agreement, document or instrument
shall mean such agreement, document or instrument as amended, restated,
supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement or such Loan Document.


ARTICLE II


THE FACILITY


Section 2.01                     Term Loan Facility.


(a)           Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make on the Closing Date an Initial Term Loan to the
Borrower in an amount equal to such Lender’s Pro Rata Share relative to the
total amount of Borrowings specified in the Borrowing Notice, up to the amount
of such Lender’s Initial Term Loan Commitment. Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.11(a) and 2.12, all amounts owed hereunder with respect to
the Initial Term Loans shall be paid in full no later than the Initial Term Loan
Maturity Date. Each Lender’s Initial Term Loan Commitment shall terminate
immediately and without further action to the extent not drawn on the Closing
Date. The aggregate amount of Initial Term Loans requested in the Borrowing
Notice on the Closing Date shall not exceed the aggregate amount of Initial Term
Loan Commitments.


(b)           Borrowing Mechanics.


(i)       The Borrower shall deliver to the Administrative Agent a fully
executed Borrowing Notice no later than 11:00 a.m. (New York City time) (i) with
respect to Base Rate Loans, one (1) Business Day, and (ii) with respect to
Eurodollar Rate Loans, three (3) Business Days, prior to the Closing Date or the
Increased Amount Date, as applicable. Promptly upon receipt by the
Administrative Agent of such Borrowing Notice, the Administrative Agent shall
notify each Lender of the proposed Borrowing.


(ii)       Each Lender shall make its Initial Term Loan available to the
Administrative Agent in an amount based on its Pro Rata Share of Borrowings
under the Borrowing Notice in accordance with Section 2.02 not later than 12:00
p.m. (New York City time) on the Closing Date, by wire transfer of same day
funds in Dollars, at the Principal Office designated by the Administrative
Agent. Upon satisfaction or waiver of the conditions precedent specified herein,
the Administrative Agent shall make the proceeds of the Initial Term Loans
available to the Borrower on the Closing Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Principal Office designated by the Administrative Agent or to such other
account as may be designated in writing to the Administrative Agent by the
Borrower.


(iii)       Each New Term Loan Lender shall make its New Term Loan available to
the Administrative Agent in an amount based on its Pro Rata Share of Borrowings
under the Borrowing Notice in accordance with Section 2.02 not later than 12:00
p.m. (New York City time) on the Increased Amount Date, by wire transfer of same
day funds in Dollars, at the Principal Office designated by the Administrative
Agent. Upon satisfaction or waiver of the conditions precedent specified herein,
the Administrative Agent shall make the proceeds of the New Term Loans available
to the Borrower on the Increased Amount Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from the New Term Loan Lenders to be credited to the
account of the Borrower at the Principal Office designated by the Administrative
Agent or to such other account as may be designated in writing to the
Administrative Agent by the Borrower.
 
 
-31-

--------------------------------------------------------------------------------

 
 
Section 2.02                     Pro Rata Shares; Availability of Funds.


(a)           Pro Rata Shares. All Loans shall be made by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder.


(b)           Availability of Funds. Unless the Administrative Agent shall have
been notified by any Lender prior to the Closing Date or Increased Amount Date,
as applicable, that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such date,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the Closing Date or Increased Amount
Date, as applicable, and the Administrative Agent may, in its sole discretion,
but shall not be obligated to, make available to the Borrower a corresponding
amount on such date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from the Closing Date or Increased
Amount Date, as applicable, until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three (3) Business Days and thereafter
at the Base Rate. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon, for each day from the Closing Date or Increased Amount Date, as
applicable, until the date such amount is paid to the Administrative Agent, at
the rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing
in this Section 2.02(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.


Section 2.03                     Use of Proceeds. The proceeds of the Loans made
on the Closing Date shall be applied by the Borrower (a) together with the
Advance Financing and cash on hand, to fund all or a portion of the Acquisition
in accordance with the provisions of the Purchase Agreement and (b) to pay fees
and expenses incurred in connection with the Transactions. No portion of the
proceeds of any Loan shall be used in any manner that causes or might cause such
Loan or the application of such proceeds to violate Regulation T, Regulation U
or Regulation X or any other regulation thereof or to violate the Exchange Act.


Section 2.04                     Evidence of Debt; Register; Lenders’ Books and
Records; Notes.


(a)           Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s Obligations in respect of any applicable Loans; and
provided, further, that in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.


(b)           Register. The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
the Borrower or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record, or shall cause to be recorded, in
the Register the Loans in accordance with the provisions of Section 10.06(h),
and each repayment or prepayment in respect of the principal amount of the
Loans, and any such recordation shall be conclusive and binding on the Borrower
and each Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
Obligations in respect of any Loan. The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.04, and the Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”
 
 
-32-

--------------------------------------------------------------------------------

 
 
(c)           Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.06) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loan.


Section 2.05                     Interest.


(a)           Except as otherwise set forth herein, each Initial Term Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:


(i)       if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or


(ii)       if a Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable
Margin.


(b)           The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the Borrowing Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which a Borrowing
Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.


(c)           In the event the Borrower fails to specify between a Base Rate
Loan or a Eurodollar Rate Loan in the Borrowing Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate
Loan) shall be automatically converted into a Base Rate Loan on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan shall remain as, or (if not then outstanding) shall be made as, a Base Rate
Loan). In the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the Borrowing Notice or Conversion/Continuation Notice,
the Borrower shall be deemed to have selected an Interest Period of one month.
As soon as practicable after 10:00 a.m. (New York City time) on each Interest
Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender.


(d)           Interest payable pursuant to Section 2.05(a) shall be computed for
Base Rate Loans (other than Base Rate Loans calculated pursuant to clause (iii)
of the definition of “Base Rate”) on the basis of a 365-day year (or a 366-day
year, as applicable) and for Eurodollar Rate Loans and Base Rate Loans
calculated pursuant to clause (iii) of the definition of “Base Rate” on the
basis of a 360-day year for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the last Payment
Date with respect to such Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of conversion of such Base Rate Loan to such
Eurodollar Rate Loan, as the case may be, shall be excluded; provided that if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.


(e)           Except as otherwise set forth herein, interest on each Loan (i)
shall accrue on a daily basis and shall be payable in arrears on each Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Payment Date.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Section 2.06                     Conversion/Continuation.


(a)           Subject to Section 2.16 and so long as no Default or Event of
Default shall have occurred and then be Continuing, the Borrower shall have the
option:


(i)       to convert at any time all or any part of the Loans equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided that a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.16(c) in connection with any such conversion; or


(ii)       upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loans, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loans.


(b)           Upon the occurrence of an Event of Default, each outstanding
Eurodollar Rate Loan shall be converted to a Base Rate Loan upon the expiration
of the applicable Interest Period.


(c)           The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least
three (3) Business Days in advance of the conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans. Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.


Section 2.07                     Default Interest. Upon the occurrence and
during the continuance of an Event of Default under Section 8.01(a), (h) or (i),
the principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder that, in either case, are then due and owing, shall thereafter
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws or any other act or law
pertaining to insolvency or debtor relief, whether state, federal or foreign)
payable on demand by the Administrative Agent at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans; provided that in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.07 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
such Event of Default or otherwise prejudice or limit any rights or remedies of
the Administrative Agent or any Lender.


Section 2.08                     Fees.


(a)           On the Closing Date, the Borrower shall pay to the Lenders upfront
fees in amounts determined by the Arranger not to exceed, in the aggregate,
2.00% of the total amount of the Initial Term Loans on the Closing Date. Such
upfront fees will be in all respects fully earned, due and payable on the
Closing Date and non-refundable and non-creditable thereafter.


(b)           The Borrower agrees to pay to the Agents and the Arranger such
fees in the amounts and at the times separately agreed upon as set forth in the
Fee Letter.
 
 
-34-

--------------------------------------------------------------------------------

 

 
Section 2.09                     Payments. The principal amounts of the Initial
Term Loans shall be repaid in consecutive quarterly installments (each, an
“Installment”) on each Payment Date, commencing September 30, 2011, based on an
amortization schedule, as set forth in Schedule 2.09, and the balance of the
Initial Term Loans shall be repaid at the Initial Term Loan Maturity Date;
provided that, in the event any New Term Loans are made, such New Term Loans
shall be repaid after the applicable Increased Amount Date based on an
amortization schedule determined by the Borrower and the applicable holders of
the New Term Loans.


Notwithstanding the foregoing, (x) such amounts owed hereunder shall be reduced
in connection with any voluntary or mandatory prepayments of the Loans, in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the applicable Maturity Date.


Section 2.10                     Reserved.


Section 2.11                     Voluntary Prepayments.


(a)           Subject to Section 2.11(c), the Borrower may, upon notice to the
Administrative Agent, at any time and from time to time voluntarily prepay the
Loans in whole or in part without premium or penalty subject however to any
breakage costs due in accordance with Section 2.16(c); provided that the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount.


(b)           All such prepayments shall be made (i) upon not less than one
Business Day’s prior written notice in the case of Base Rate Loans; and (ii)
upon not less than three (3) Business Days’ prior written notice in the case of
Eurodollar Rate Loans, in each case given to the Administrative Agent by 12:00
noon (New York City time) on the date required (and the Administrative Agent
shall promptly transmit to each Lender such original notice for the prepayment
of the Loans and the amount of each Lender’s ratable share of such prepayment by
telefacsimile or telephone). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.13.


(c)           In the event that all or any portion of the Initial Term Loans are
(c) repaid through voluntary or mandatory repayments from the incurrence of
Indebtedness having a lower effective yield (whether by reason of the interest
rate applicable to such Indebtedness or by reason of the issuance of such
Indebtedness at a discount) than the Initial Term Loans, each Lender holding
Initial Term Loans shall be paid an amount equal to 1.0% of the amount of such
Initial Term Loans repaid, if such repayment is effected prior to the one year
anniversary of the Closing Date.


Section 2.12                     Mandatory Repayment.


(a)           Issuance or Incurrence of Debt. On the date of receipt by the
Borrower or any of its Subsidiaries of any Net Cash Proceeds from the issuance
or incurrence of any Indebtedness of the Borrower or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.01), the Borrower shall prepay the Loans in an aggregate amount
equal to 100% of such Net Cash Proceeds.


(b)           Asset Sales. No later than the first Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall prepay the Loans in an
aggregate amount equal to such Net Cash Proceeds; provided that (i) so long as
no Event of Default shall have occurred and be continuing and (ii) upon written
notice to the Administrative Agent, directly or through one or more of its
Subsidiaries, the Borrower shall have the option to invest such Net Cash
Proceeds within two hundred seventy (270) days of receipt thereof in assets of
the general type used in the business of the Borrower and its Subsidiaries
(provided that if, prior to the expiration of such two hundred seventy (270) day
period, the Borrower, directly or through its Subsidiaries, shall have entered
into a binding agreement providing for such investment on or prior to the
expiration of an additional ninety (90) day period, such two hundred seventy
(270) day period shall be extended to the date provided for such investment in
such binding agreement); provided, further, that with respect to any Asset Sale
consummated as part of an HLSS Transaction, notwithstanding anything in the
foregoing to the contrary, the Borrower shall be required to prepay the Loans in
an amount equal to 25% of such Net Cash Proceeds and shall, at the Borrower’s
option, apply the remaining 75% of such Net Cash Proceeds to either (x) invest,
within two hundred seventy (270) days of receipt thereof, in MSRs and related
assets (including, but not limited to, advances, related reserves, the
interest-only portion of a mortgage or asset-backed security included as part of
the MSR sale, deferred servicing fees, related goodwill, associated Cash and
servicing operations) (provided that if, prior to the expiration of such two
hundred seventy (270) day period, the Borrower, directly or through its
Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional ninety (90) day
period, such two hundred seventy (270) day period shall be extended to the date
provided for such investment in such binding agreement) or (y) prepay the Loans.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(c)           Insurance/Condemnation Proceeds. No later than the first Business
Day following the date of receipt by the Borrower or any of its Subsidiaries, or
the Administrative Agent as loss payee, of any Net Insurance/Condemnation
Proceeds, the Borrower shall prepay the Loans in an aggregate amount equal to
such Net Insurance/Condemnation Proceeds; provided that, so long as no Event of
Default shall have occurred and be continuing, the Borrower shall have the
option, directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof in assets of the general type used in the business of the Borrower and
its Subsidiaries (provided that if, prior to the expiration of such two hundred
seventy (270) day period, the Borrower, directly or through its Subsidiaries,
shall have entered into a binding agreement providing for such investment on or
prior to the expiration of an additional ninety (90) day period, such two
hundred seventy (270) day period shall be extended to the date provided for such
investment in such binding agreement).


(d)           Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2012), the Borrower shall, no later than ninety days
after the end of such Fiscal Year, prepay the Loans in an aggregate amount equal
to (i) 50% of such Consolidated Excess Cash Flow, minus (ii) voluntary
repayments of the Loans pursuant to Section 2.11 during such Fiscal Year or
after such Fiscal Year end and prior to the time such prepayment pursuant to
this clause is due (and, in addition, for the Fiscal Year ending December 31,
2012, after the Closing Date and prior to the beginning of such Fiscal Year)
other than prepayments funded with the proceeds of Indebtedness, Equity
Interests or Asset Sales; provided that if, as of the last day of the most
recently ended Fiscal Year, the Corporate Leverage Ratio (determined for any
such period by reference to the Compliance Certificate delivered pursuant to
Section 5.01(e) calculating the Corporate Leverage Ratio as of the last day of
such Fiscal Year) shall be 1.25 to 1.00 or less, the Borrower shall only be
required to make the prepayments and/or reductions otherwise required hereby in
an amount equal to (i) 25% of such Consolidated Excess Cash Flow, minus (ii)
voluntary repayments of the Loans pursuant to Section 2.11 during such Fiscal
Year other than prepayments funded with the proceeds of Indebtedness, Equity
Interests or Asset Sales.


(e)           Repayment Certificate. Concurrently with any repayment of the
Loans pursuant to Section 2.12(a), (b), (c) or (d), the Borrower shall deliver
to the Administrative Agent a certificate of an Authorized Officer demonstrating
the calculation of the amount of the applicable net proceeds, payments or excess
cash, as applicable. In the event that the Borrower shall subsequently determine
that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer demonstrating the determination of such excess.


Section 2.13                     Application of Prepayments.


(a)           Application of Prepayments. Any prepayment of any Loan pursuant to
Section 2.11(a) or 2.12 shall be applied as follows:


first, to prepay Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and further applied to the remaining
scheduled Installments of principal of the Loans (x) as directed by the Borrower
in the case of Section 2.11(a) (or, if no such direction is given, then on a pro
rata basis) and (y) in inverse order of maturity, in the case of Section 2.12;
 
 
-36-

--------------------------------------------------------------------------------

 
 
second, to pay any accrued and unpaid interest and any other amounts in respect
of the Loans outstanding on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof); and


third, to satisfy any other outstanding Obligations of the Borrower on a pro
rata basis hereunder by the amount of such prepayment remaining.


(b)           Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Any prepayment of the Loans shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16(c).


Section 2.14                     General Provisions Regarding Payments.


(a)           All payments by the Borrower of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
setoff or counterclaim, free of any restriction or condition, and delivered to
the Administrative Agent not later than 2:00 p.m. (New York City time) on the
date due at the Principal Office designated by the Administrative Agent for the
account of Lenders. For purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.


(b)           All payments in respect of the principal amount of any Loan (other
than a prepayment of a Base Rate Loan prior to the Maturity Date) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.


(c)           The Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by the Administrative Agent.


(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.


(e)           Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.


(f)           The Borrower hereby authorizes the Administrative Agent to charge
the Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).


(g)           The Administrative Agent shall deem any payment by or on behalf of
the Borrower hereunder that is not made in same day funds prior to 2:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.01(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate from the date such amount was due and payable until the date
such amount is paid in full.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(h)           If an Event of Default shall have occurred and be continuing, and
the maturity of the Obligations shall have been accelerated pursuant to Section
8.01, all payments or proceeds received by Agents hereunder in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in the Security Agreement.


Section 2.15                     Ratable Sharing. The Lenders hereby agree among
themselves that, if any of them shall, whether by voluntary payment (other than
a voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided that if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.15 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.


Section 2.16                     Making or Maintaining Eurodollar Rate Loans.


(a)           Inability to Determine Applicable Interest Rate. In the event that
the Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Eurodollar Rate,” the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon (i)
no Loans may be made as, or converted to, Eurodollar Rate Loans until such time
as the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and (ii) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.


(b)           Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives a notice from any Lender pursuant to clause (i) of
the preceding sentence or a notice from Lenders constituting the Required
Lenders pursuant to clause (ii) of the preceding sentence, thereafter (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, such Lender) to make Loans as, or to convert Base
Rate Loans to, Eurodollar Rate Loans shall be suspended until such notice shall
be withdrawn by each Affected Lender, (2) to the extent such determination by an
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the
Lenders (or, in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender’s) obligations to maintain their respective outstanding Eurodollar
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Borrowing Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of Section
2.16(c), to rescind such Borrowing Notice or Conversion/Continuation Notice as
to all Lenders by giving notice (by telefacsimile) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).
 
 
-38-

--------------------------------------------------------------------------------

 
 
(c)           Compensation for Breakage or Non-Commencement of Interest Periods.
The Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Borrowing Notice, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by the Borrower.


(d)           Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to or for the account of any of its branch
offices or the office of an Affiliate of such Lender.


(e)           Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves (including
any basic marginal, special, supplemental, emergency or other reserves) with
respect to Eurodollar Rate Loans against “Eurocurrency liabilities” (as such
term is defined in Regulation D) under regulations issued from time to time by
the Board of Governors or other applicable banking regulator, additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Eurodollar Rate Loan by such
Lender (as determined by such Lender in good faith), which shall be due and
payable on each date on which interest is payable on such Eurodollar Rate Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.


(f)           Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.16 and under
Section 2.17 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant the definition of “Eurodollar
Rate” in an amount equal to the amount of such Eurodollar Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided that each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.16 and under Section 2.17.
 
 
-39-

--------------------------------------------------------------------------------

 
 
Section 2.17                     Increased Costs; Capital Adequacy.


(a)           Compensation For Increased Costs. In the event that any Lender
shall determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law (i)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any reserve contemplated by Section 2.16(e)), (ii) imposes
any other condition (other than with respect to any Tax) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market or (iii) subjects such Lender to any incremental Tax
(other than a Tax indemnifiable under Section 2.18 or a Tax specifically
excluded from indemnification under Section 2.18); and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, the Borrower shall promptly pay to such Lender, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.17(a), which
statement shall be conclusive and binding upon all parties hereto absent
demonstrable error.


(b)           Capital Adequacy Adjustment. In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability of
any Change in Law regarding capital adequacy or compliance by any Lender (or its
applicable lending office) with any Change in Law regarding capital adequacy has
or would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans, or participations therein or other
obligations hereunder with respect to the Loans, to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five (5)
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as shall compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.17(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.


(c)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.17 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.17 for
any increased costs incurred or reductions suffered if Lender fails to provide
Borrower with notice of such increased costs or reductions within ninety (90)
days of such Lender actually incurring such increased costs (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof).


Section 2.18                     Taxes; Withholding, Etc.


(a)           Payments to Be Free and Clear. All sums payable by or on behalf of
any Loan Party hereunder or under the other Loan Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.
 
 
-40-

--------------------------------------------------------------------------------

 
 
(b)           Withholding of Taxes. If any Loan Party or any other Person is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by any Loan Party to the Administrative Agent or any
Lender under any of the Loan Documents: (i) the Borrower shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) if a Loan Party is
the applicable withholding agent, the applicable Loan Party shall pay any such
Tax before the date on which penalties attach thereto, such payment to be made
(if the liability to pay is imposed on any Loan Party) for its own account or
(if that liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender; (iii) if such Tax is an Indemnified Tax or Other Tax, the sum payable by
such Loan Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (including, in
respect of any amounts payable under this Section 2.18), the Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (iv) within thirty (30) days after any Loan
Party has paid any sum from which any Loan Party is required by law to make any
deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which any Loan Party is required by clause (ii) above to pay,
the Borrower shall deliver to the Administrative Agent evidence satisfactory to
the other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided that no
such additional amount shall be required to be paid to any Lender under clause
(iii) above in respect of any U.S. federal withholding tax except to the extent
that any change after the date hereof (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) in any law requiring a deduction, withholding or payment
results in an increase in the rate of such deduction, withholding or payment
from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender; provided,
further, that additional amounts in respect of any U.S. federal withholding tax
shall be payable to a Lender to the extent such Lender’s assignor was entitled
to receive such additional amounts.


(c)           Status of Lenders. (1) Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Loan Documents, or otherwise required by the Borrower or the Administrative
Agent to determine the extent to which any tax is required to be withheld;
provided that a Lender will not be required to deliver any documentation with
respect to any Tax other than U.S. federal income or withholding (including
backup withholding) taxes to the extent such Lender determines, in its
reasonable discretion, that delivering such documentation would be materially
prejudicial to such Lender’s legal or commercial position. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided by such Lender under this Section 2.18(c)
(including pursuant to paragraph (2) below) expired, obsolete or inaccurate in
any material respect, promptly deliver to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so.


(2) Without limiting the generality of the foregoing:


Each Lender that is a United States person (as defined in Section 7701(a)(30) of
the Internal Revenue Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.


Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Internal Revenue Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:


                (A)two duly completed copies of Internal Revenue Service Form
W-8BEN (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,


                (B)two duly completed copies of Internal Revenue Service Form
W-8ECI (or any successor forms),
 
 
-41-

--------------------------------------------------------------------------------

 
 
                (C)in the case of a Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (I) a
certificate, in substantially the form of Exhibit F (any such certificate a
“Certificate re Non-Bank Status”), or any other form approved by the
Administrative Agent, to the effect that such Lender is not (x) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder”
of a Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (z) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (II) two
duly completed copies of Internal Revenue Service Form W-8BEN (or any successor
forms),


                (D)to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, Certificate re Non-Bank Status, Form W-9, Form W-8IMY (or other
successor forms) or any other required information from each beneficial owner,
as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the Certificate re Non-Bank Status may be provided
by such Lender on behalf of such beneficial owner(s)), or


                (E)any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.


Notwithstanding any other provision of this Section 2.18(c), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.


No Loan Party shall be required to pay additional amounts to a Lender under this
Section 2.18 to the extent that the obligation to pay such additional amounts
results from such Lender’s failure to comply with this Section 2.18(c).


(d)           Refunds. If any Lender becomes aware that it is entitled to claim
a refund from a Governmental Authority in respect of Taxes as to which the
Borrower has paid additional amounts pursuant to Section 2.18(b) or
indemnification payments pursuant to Section 2.18(g), it shall make reasonable
efforts to timely so advise the Borrower and, if the Borrower so requests, to
seek such refund at the Borrower’s expense; provided, however, that no Lender
shall be required to take any action hereunder which, in the sole discretion of
such Lender, would cause such Lender or its applicable lending office to suffer
a material economic, legal or regulatory disadvantage. If any Lender actually
receives a payment of a refund (including pursuant to a claim for refund made
pursuant to the preceding sentence) in respect of any Tax as to which the
Borrower has paid additional amounts pursuant to Sections 2.18(b) or
indemnification payments under Section 2.18(g), it shall within ninety (90) days
from the date of the receipt of such refund pay over the amount of such refund
to the Borrower, net of all reasonable out-of-pocket expenses of such Lender
(including any Taxes). The Borrower agrees to repay any amount paid over to the
Borrower (plus penalties, interest or other reasonable charges paid by such
Lender) to such Lender in the event such Lender is required to repay such refund
to such Governmental Authority.


(e)           Contests. If the Borrower determines that a reasonable basis
exists for contesting a Tax, the Borrower shall make reasonable efforts to
timely advise the relevant Lender and at the Borrower’s written request, the
relevant Lender shall make reasonable efforts to cooperate with the Borrower in
challenging such Tax at the Borrower’s expense; provided, however, that no
Lender shall be required to take any action hereunder which, in the sole
discretion of such Lender, would cause such Lender or its applicable lending
office to suffer a material economic, legal or regulatory disadvantage.


(f)           Other Taxes. Without limiting or duplicating the provisions of
Sections 2.18 or (b), the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
 
-42-

--------------------------------------------------------------------------------

 
 
(g)           Indemnification. Without limiting or duplicating the provisions of
Sections 2.18(a), (b) or (f), the Borrower shall, within 15 days after written
demand therefor, indemnify and hold harmless the Administrative Agent and each
Lender from and against any Indemnified Taxes or Other Taxes payable by such
Administrative Agent or Lender (other than any such Taxes excluded from the
gross-up pursuant to Section 2.18(a) or (b) or the last sentence of Section
2.18(c)), including any Indemnified Taxes or Other Taxes imposed on or with
respect to any additional amounts or indemnification payments made under this
Section 2.18, and any reasonable expenses related thereto, whether or not such
Indemnified Taxes or Other Taxes are correctly or legally imposed or asserted by
the applicable Governmental Authority. A certificate as to the amount of any
such Tax (along with a written statement setting forth in reasonable detail the
basis and calculation of such amounts) delivered to the Borrower by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


Section 2.19                     Obligation to Mitigate. Each Lender agrees
that, as promptly as practicable after the officer of such Lender responsible
for administering its Loans or becomes aware of the occurrence of an event or
the existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.16,
2.17 or 2.18, it shall, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Loans, including any
Affected Loans, through another office of such Lender or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.16, 2.17 or 2.18 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided that such
Lender shall not be obligated to utilize such other office or take such other
measures pursuant to this Section 2.19 unless the Borrower agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office or taking such other measures as described above. A certificate as to the
amount of any such expenses payable by the Borrower pursuant to this Section
2.19 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.


Section 2.20                     Defaulting Lenders. Anything contained herein
to the contrary notwithstanding, in the event that any Lender becomes a
Defaulting Lender, then during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of any amendment, waiver or consent with respect to any provision
of the Loan Documents that requires the approval of the Required Lenders. During
any Default Period with respect to an Insolvency Defaulting Lender, any amounts
that would otherwise be payable to such Insolvency Defaulting Lender under the
Loan Documents (including, without limitation, voluntary and mandatory
prepayments and fees) may, in lieu of being distributed to such Insolvency
Defaulting Lender, at the written direction of the Borrower to the
Administrative Agent, be retained by the Administrative Agent to collateralize
indemnification and reimbursement obligations of such Insolvency Defaulting
Lender in an amount reasonably determined by the Administrative Agent. The
rights and remedies against a Defaulting Lender under this Section 2.20 are in
addition to other rights and remedies which the Borrower may have against such
Defaulting Lender as a result of it becoming a Defaulting Lender and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect thereto. The Administrative Agent shall not be required to ascertain or
inquire as to the existence of any Funds Defaulting Lender or Insolvency
Defaulting Lender.


Section 2.21                     Removal or Replacement of a Lender. Anything
contained herein to the contrary notwithstanding, in the event that: (a) (i) any
Lender (an “Increased Cost Lender”) shall give notice to the Borrower that such
Lender is an Affected Lender or that such Lender is entitled to receive payments
under Section 2.16, 2.17 or 2.18, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect and (iii) such Lender shall fail to withdraw
such notice within five Business Days after the Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b) or (c)(i), the consent of
the Required Lenders (or the requisite percentage of Lenders under Section
10.05(c)(i)) shall have been obtained but the consent of one or more of such
other Lenders (each a “Non-Consenting Lender”) whose consent is required shall
not have been obtained; then, with respect to each such Increased Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 10.06 and the Borrower
shall pay the fees, if any, payable thereunder in connection with any such
assignment from an Increased Cost Lender, a Non-Consenting Lender or Insolvency
Defaulting Lender, and the Funds Defaulting Lender (if not also an Insolvency
Defaulting Lender) shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided that (1) on the
date of such assignment, the Replacement Lender shall pay to the Terminated
Lender an amount equal to the sum of an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Terminated Lender; (2) on
the date of such assignment, the Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.16(c), 2.17 or 2.18; or otherwise as if
it were a prepayment and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided that any rights of such Terminated Lender to
additional amounts and indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.06 on behalf of a Non-Consenting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 10.06.
 
 
-43-

--------------------------------------------------------------------------------

 
 
Section 2.22                     Incremental Facilities.


(a)           The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new term loan commitments (the
“New Term Loan Commitments”), by an amount not in excess of the greater of (x)
$125,000,000 in the aggregate and (y) such amount that both before and after
giving effect to the making of any Series of New Term Loans the Borrower shall
be in compliance with a Corporate Leverage Ratio that is 0.25x lower than the
Corporate Leverage Ratio for the relevant period set forth in Section 6.07(b)
(i.e. if the required ratio in Section 6.07(b) is 3.00 to 1.0 the requirement to
incur Indebtedness under this clause (y) shall be 2.75 to 1.0), in each case,
not less than $50,000,000 individually (or such lesser amount which shall be
approved by the Administrative Agent), and integral multiples of $10,000,000 in
excess of that amount. Each such notice shall specify (i) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Term Loan
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Lender or other Person that
is an Eligible Assignee (each, a “New Term Loan Lender”) to whom the Borrower
proposes any portion of such New Term Loan Commitments be allocated and the
amounts of such allocations; provided that Barclays Capital may elect or decline
to arrange such New Term Loan Commitments in its sole discretion and any Lender
approached to provide all or a portion of the New Term Loan Commitments may
elect or decline, in its sole discretion, to provide a New Term Loan Commitment.
Such New Term Loan Commitments shall become effective as of such Increased
Amount Date; provided that (1) as of the Increased Amount Date, no event shall
have occurred and be continuing or would result from the consummation of the
Borrowing of the New Term Loan that would constitute a Default or Event of
Default; (2) both before and after giving effect to the making of any Series of
New Term Loans, each of the following shall be satisfied: (i) the conditions set
forth in Sections 3.01(h) (provided that each reference therein to Section 3.01
shall be deemed a reference to this Section 2.22, each reference therein to the
Closing Date shall be deemed a reference to the Increased Amount Date and each
reference therein to the Specified Representations shall be deemed a reference
to the representations and warranties contained herein and in the other Loan
Documents) and (ii) the representations and warranties contained herein and in
the other Loan Documents shall be true and correct in all material respects on
and as of the Increased Amount Date (except to the extent such representations
and warranties relate to an earlier date, in which case, such representations
and warranties were true and correct in all material respects as of such earlier
date); provided that to the extent any such representation or warranty is
already qualified by materiality or material adverse effect, such representation
or warranty shall be true and correct in all respects); (3) the Borrower shall
be in pro forma compliance with each of the financial covenants set forth in
Section 6.07 as of the last day of the most recently ended Fiscal Quarter after
giving effect to such New Term Loan Commitments, provided that, for purposes of
this clause (3) only, the LTV Ratio shall not exceed a percentage equal to 0.9
times the percentage that was otherwise required at such quarter end; (4) the
New Term Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, New Term Loan Lender and the
Administrative Agent, and each of which shall be recorded in the Register and
each New Term Loan Lender shall be subject to the requirements set forth in
Section 2.18(c); and (5) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction. Any New Term Loans made on an
Increased Amount Date shall be designated a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement.
 
 
-44-

--------------------------------------------------------------------------------

 

 
(b)           On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions (including, but not limited to, delivery of a
Borrowing Notice pursuant to Section 2.01(b)), (i) each New Term Loan Lender of
any Series shall make a Loan to the Borrower (a “New Term Loan”) in an amount
equal to its New Term Loan Commitment of such Series and (ii) each New Term Loan
Lender of any Series shall become a Lender hereunder with respect to the New
Term Loan Commitment of such Series and the New Term Loans of such Series made
pursuant thereto.


(c)           The Administrative Agent shall notify Lenders promptly upon
receipt of Borrower’s notice of each Increased Amount Date and in respect
thereof the Series of New Term Loan Commitments and the New Term Loan Lenders of
such Series.


(d)           The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Loans. In any event (i) the weighted
average life to maturity of all New Term Loans of any Series shall be no shorter
than the weighted average life to maturity of the Loans, (ii) the applicable New
Term Loan Maturity Date of each Series shall be no shorter than the Initial Term
Loan Maturity Date, (iii) the yield applicable to the New Term Loans of each
Series shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement and (iv) the
amortization schedule applicable to any Series of New Term Loans shall be
determined by the Borrower and the applicable holders of New Term Loans;
provided, however, that the yield applicable to the New Term Loans (after giving
effect to all upfront or similar fees or original issue discount payable with
respect to such New Term Loans with any such upfront or similar fees or original
issue discount being equated to the interest rates in a manner reasonably
determined by the Administrative Agent based on an assumed four-year life to
maturity) shall not be greater than the applicable yield payable pursuant to the
terms of this Agreement as amended through the date of such calculation with
respect to Loans (including any upfront fees or original issue discount payable
to the initial Lenders hereunder) unless the interest rate with respect to the
Loans is increased so as to cause the then applicable yield under this Agreement
on the Loans to equal the yield then applicable to the New Term Loans (after
giving effect to all upfront or similar fees or original issue discount payable
with respect to such New Term Loans with any such upfront or similar fees or
original issue discount being equated to the interest rates in a manner
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity). Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
to effect the provision of this Section 2.22.


(e)           The New Term Loans and New Term Loan Commitments established
pursuant to this Section 2.22 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably with the Obligations from the Subsidiary Guarantors and security
interests created by the Security Documents. Each Series of New Term Loans shall
be entitled to share in mandatory prepayments on a ratable basis with the
Initial Term Loans and the other Series of New Term Loans (unless the holders of
the New Term Loans of any Series agree to take a lesser share of certain
prepayments). The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such Class of New Term Loans or any such New Term Loan Commitments.
 
 
-45-

--------------------------------------------------------------------------------

 
 
ARTICLE III


CONDITIONS PRECEDENT


Section 3.01                     Closing Conditions. The obligation of the
Lenders to make Loans on the Closing Date is subject to the satisfaction, or
waiver in accordance with Section 10.05, of the following conditions on or
before such Closing Date:


(a)           Loan Documents. (i) The Administrative Agent shall have received
copies of each Loan Document originally executed and delivered by each Loan
Party, including without limitation (x) this Agreement, (y) the Security
Agreement and (z) any other Security Documents required to effect the security
contemplated hereby or by the Security Agreement and (ii) all Loan Documents
(including the Security Documents) shall be in form and substance satisfactory
to the Administrative Agent and the Collateral Agent (to the extent the
Collateral Agent is a party thereto).


(b)           Organizational Documents; Incumbency. The Administrative Agent
shall have received (1) copies of each Organizational Document executed and
delivered by each Loan Party, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (2) signature and incumbency certificates
of the officers of each Loan Party executing the Loan Documents to which it is a
party; (3) resolutions of the Board of Directors or similar governing body of
each Loan Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents or by which it or its
assets may be bound as of the Closing Date, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (4) a good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation for each Loan Party, each dated a recent date prior to
the Closing Date; and (5) such other organizational documents and evidence of
incumbency as the Administrative Agent may reasonably request.


(c)           Consummation of the Acquisition. The Acquisition shall be
consummated pursuant to the Purchase Agreement substantially concurrently with
the funding of the Initial Term Loans hereunder, without giving effect to any
amendments thereto or any waivers that, in any case, are materially adverse to
the Arranger or the Lenders in their capacities as such (it being understood
that any amendment or waiver to the definition of Material Adverse Effect set
forth in the Purchase Agreement or that results in a reduction of the purchase
price under the Purchase Agreement will be deemed to be materially adverse to
the Lenders).


(d)           Advance Financing. The documentation and the terms of the Advance
Financing shall be consistent with the term sheets for the Advance Financing
dated as of June 3, 2011 and June 6, 2011 and provided to the Arranger and
otherwise in form and substance reasonably satisfactory to the Arranger; it
being understood that the Borrower may elect, in its sole discretion, consistent
with the Purchase Agreement, to consummate the entire Advance Financing
consistent with the term sheet dated as of June 6, 2011 and decline to
consummate the Advance Financing contemplated by the term sheet dated as of June
3, 2011. The Borrower shall have received the proceeds of the Advance Financing,
which proceeds, together with the proceeds from the Initial Term Loans hereunder
and existing cash on hand at the Borrower, will be sufficient to consummate the
Acquisition and pay all related fees, commissions and expenses.


(e)           Indebtedness. After giving effect to the Transactions and the
other transactions contemplated hereby, the Borrower and its Subsidiaries shall
have no outstanding debt for borrowed money or under existing Servicing Advance
Facilities or capitalized lease obligations, other than (i) the Initial Term
Loans and the Advance Financing hereunder and (ii) such other existing debt for
borrowed money or under existing Servicing Advance Facilities or capitalized
lease obligations in an aggregate amount not to exceed $1,515,000,000.


(f)           Personal Property Collateral. In order to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, each Loan Party
shall have delivered to the Collateral Agent:


(1)           evidence satisfactory to the Administrative Agent that the
Refinancing shall have been consummated, including the discharge (or the making
of arrangements for discharge) of all liens under the Existing Term Loan, and
the Administrative Agent shall have received such UCC termination statements,
terminations of agreements governing deposit accounts and releases of security
interests in Intellectual Property and other instruments (or the making of
arrangements for such releases), in each case in proper form for recording, as
the Administrative Agent shall have reasonably requested to release and
terminate of record the Liens securing the Existing Term Loan;
 
 
-46-

--------------------------------------------------------------------------------

 
 
(2)           evidence satisfactory to the Collateral Agent of the compliance by
each Loan Party of its obligations under the Security Agreement and the other
Security Documents (including their obligations to execute and deliver UCC
financing statements, originals of securities (including all certificates or
agreements representing or evidencing such securities accompanied by instruments
of transfer and stock powers), instruments and chattel paper and any agreements
governing deposit accounts as provided therein);


(3)           a completed Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby;


(4)           fully executed Intellectual Property Security Agreements, in
proper form for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule 5.2(II) to the Security Agreement;


(5)           evidence that each Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent;


(6)           the Collateral Agent shall have received a certificate from the
applicable Loan Party’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.05 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.05;


(7)           opinions of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) with respect to the creation and
perfection of the security interests in favor of the Collateral Agent in the
Collateral and such other matters governed by the laws of each jurisdiction in
which any Loan Party or any personal property Collateral is located as the
Collateral Agent may reasonably request (including opinions of counsel regarding
any share pledge agreement), in each case in form and substance reasonably
satisfactory to the Collateral Agent; and


(8)           copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Collateral Agent deems reasonably necessary
or appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens or any other Liens
acceptable to the Collateral Agent);


it being understood that, notwithstanding anything in this Section 3.01 to the
contrary, to the extent any security interest in any Collateral is not or cannot
be provided and/or perfected on the Closing Date (other than the pledge and
perfection of the security interests (1) in the equity securities of the Loan
Parties and (2) in other assets with respect to which a lien may be perfected by
the filing of a financing statement under the UCC or the filing of Intellectual
Property Security Agreements) after the Loan Parties’ use of commercially
reasonable efforts to do so, then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Initial Term Loans on the Closing Date, but instead shall be
required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent and the Borrower acting
reasonably (and in any event within 60 days after the Closing Date or such
longer period as may be reasonably agreed by the Administrative Agent pursuant
to Section 5.13).
 
 
-47-

--------------------------------------------------------------------------------

 
 
(g)           Opinions of Counsel to Loan Parties. The Agents and the Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of Hunton & Williams LLP, counsel for Loan
Parties and Florida counsel for the Loan Parties, in the form of Exhibit D and
as to such other matters as the Administrative Agent may reasonably request,
dated as of the Closing Date and otherwise in form and substance reasonably
satisfactory to the Administrative Agent (and each Loan Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders).


(h)           Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto, and which shall include certifications to the
effect that:


(i)       the Specified Representations shall be true and correct in all
material respects on and as of the Closing Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that to the extent any such representation or
warranty is already qualified by materiality or material adverse effect, such
representation or warranty shall be true and correct in all respects; and


(ii)       each of the conditions precedent described in this Section 3.01 shall
have been satisfied on the Closing Date (except that no opinion need be
expressed as to Administrative Agent’s or the Required Lenders’ satisfaction
with any document, instrument or other matter).


(i)           Bank Regulatory Information. The Administrative Agent and Lead
Arranger shall have received all documentation and other information about the
Borrower and Subsidiary Guarantors (including Litton) as has been reasonably
requested in writing by the Administrative Agent or Lead Arranger at least ten
(10) days prior to the Closing Date and they reasonably determine is required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(as amended, supplemented or modified from time to time, the “PATRIOT Act”).


(j)           Solvency; Solvency Certificate. (i) After giving effect to the
transactions contemplated hereby and the consummation of the Acquisition (to the
extent consummated at such date in accordance with the Purchase Agreement and
the other Acquisition Documents) and any rights of contribution, each of the
Borrower and its Material Subsidiaries on a consolidated basis are and shall be
Solvent and (ii) the Administrative Agent shall have received a Solvency
Certificate from the Borrower.


(k)           Payment at Closing. The Borrower shall have paid to the
Administrative Agent and the Lenders the accrued and unpaid fees due and set
forth or referenced in Section 2.08 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses of the Lenders incurred in connection with the negotiation, preparation
and execution of this Agreement to the extent invoiced at least three days prior
to the Closing Date), which amounts may be offset against the proceeds of the
Initial Term Loans hereunder, and to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.


(l)           Borrowing Notice. The Administrative Agent shall have received a
fully executed and delivered Borrowing Notice.


(m)          Accuracy of Specified Purchase Agreement Representations. The
Specified Purchase Agreement Representations and the Specified Representations
shall be true and correct in all material respects on and as of the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case, such representations and warranties were true and
correct in all material respects as of such earlier date); provided that to the
extent any representation or warranty is already qualified by materiality or
material adverse effect, such representation or warranty shall be true and
correct in all respects.


(n)           Lack of Purchase Agreement Material Adverse Effect. Since December
31, 2010, no facts, changes, events, developments or circumstances shall have
occurred, arisen, come into existence or become known, which have had or would
reasonably be expected to have, individually or in the aggregate, a Purchase
Agreement Material Adverse Effect.
 
 
-48-

--------------------------------------------------------------------------------

 
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, each Loan Party represents and warrants to each Lender
that, as of the Closing Date, as applicable, each of the following statements is
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the Acquisition contemplated hereby); provided that,
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the only representations and warranties the accuracy of which shall be
a condition precedent to the obligation of the Lenders to fund their respective
Commitments on the Closing Date shall the Specified Purchase Agreement
Representations and Specified Representations:


Section 4.01                     Organization and Qualification. Each of the
Loan Parties is (a) duly organized, validly existing and, to the extent
applicable, in good standing under the laws of its jurisdiction of organization
as identified on Schedule 4.01 and (b) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and would
not be reasonably expected to have, a Material Adverse Effect.


Section 4.02                     Corporate Authorization. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto, and on
the part of the respective shareholders, members or other equity security
holders of each Loan Party, and each Loan Party has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.


Section 4.03                     Equity Interests and Ownership. Schedule 4.03
correctly sets forth the ownership interest of the Borrower and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date both before
and after giving effect to the Acquisition being consummated on such date in
accordance with the terms of the Purchase Agreement. Except as set forth on
Schedule 4.03, as of the date hereof, there is no existing option, warrant,
call, right, commitment or other agreement to which any Loan Party is a party
requiring, and there is no membership interest or other Equity Interests of any
Loan Party outstanding which upon conversion, exchange or exercise would
require, the issuance by any Loan Party of any additional membership interests
or other Equity Interests of any Loan Party or other Securities convertible into
or exchangeable or exercisable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of any Loan Party, and
no securities or obligations evidencing any such rights are authorized, issued
or outstanding.


Section 4.04                     [Reserved].


Section 4.05                     No Conflict. The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties
and the consummation of the transactions contemplated by the Loan Documents at
such Closing Date do not and shall not (a) violate (i) any provision of any law,
statute, ordinance, rule, regulation, or code applicable to any Loan Party, (ii)
any of the Organizational Documents of any Loan Party or (iii) any order,
judgment, injunction or decree of any court or other agency of government
binding on any Loan Party; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any Loan Party except to the extent such conflict,
breach or default would not reasonably be expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Loan Party (other than any Liens created
under any of the Loan Documents in favor of the Collateral Agent on behalf of
the Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of any Loan Party, except for such approvals or consents which have
been obtained on or before the Closing Date and except for any such approvals or
consents the failure of which to obtain shall not have a Material Adverse
Effect.
 
 
-49-

--------------------------------------------------------------------------------

 
 
Section 4.06                     Governmental Consents. The execution, delivery
and performance by the Loan Parties of the Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents do not and shall not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except as otherwise set forth in the Loan Documents and except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the
Closing Date. The Borrower and each of its Subsidiaries has all consents,
permits, approvals and licenses of each Governmental Authority necessary in
connection with the operation and performance of its Core Business Activities,
including, without limitation, all necessary approvals to act as a servicer,
except in each case as would not reasonably be expected to result in a Material
Adverse Effect.


Section 4.07                     Binding Obligation. Each Loan Document has been
duly executed and delivered by each Loan Party that is a party to such Loan
Document and is the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws of general applicability relating to or limiting creditors’
rights or by equitable principles relating to enforceability.


Section 4.08                     Financial Statements. The Historical Financial
Statements delivered to the Administrative Agent and the Arranger, fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP. Such financial statements show all
Material Indebtedness and other material liabilities, direct or contingent, of
the Borrower as of the date thereof, including material liabilities for taxes
and material commitments, in each case, to the extent required to be disclosed
under GAAP.


Section 4.09                     No Material Adverse Change. Since December 31,
2010, there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.


Section 4.10                     Tax Returns and Payments. Each of the Borrower
and each of its Subsidiaries has duly and timely filed or caused to be duly and
timely filed all federal, state, local and other tax returns required by
applicable law to be filed, and has timely paid all federal, state, local and
other taxes, assessments and governmental charges or levies upon it or its
property, income, profits and assets which are due and payable (including in its
capacity as a withholding agent), whether or not shown on a tax return, except
for (i) those that are being diligently contested in good faith by appropriate
proceedings and for which the Borrower or the relevant Subsidiary shall have set
aside on its books adequate reserves in accordance with GAAP and (ii) filings,
taxes and charges as to which the failure to make or pay would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.


Section 4.11                     Environmental Matters. None of the Loan Parties
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials activity that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties has received any letter or request for information under Section 104 of
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. § 9604) or any comparable state law. To each Loan Party’s knowledge,
there are and have been no conditions, occurrences, or Hazardous Materials
activities which would reasonably be expected to form the basis of an
Environmental Claim against any Loan Party that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. None
of the Loan Parties nor, to any Loan Party’s knowledge, any predecessor of any
Loan Party has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of the Loan
Parties’ operations involves the generation, transportation, treatment, storage
or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
To each Loan Party’s knowledge, no event or condition has occurred or is
occurring with respect to any Loan Party relating to any Environmental Law, any
Release of Hazardous Materials or any Hazardous Materials activity which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect. No Lien imposed pursuant to any Environmental
Law has attached to any Collateral and, to the knowledge of each Loan Party, no
conditions exist that would reasonably be expected to result in the imposition
of such a Lien on any Collateral.
 
 
-50-

--------------------------------------------------------------------------------

 
 
Section 4.12                     Governmental Regulation. Neither the Borrower
nor any of its Subsidiaries is subject to regulation under the Federal Power Act
or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable. None
of the Loan Parties is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.


Section 4.13                     [Reserved].


Section 4.14                     Employee Matters. None of the Loan Parties is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the best knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Subsidiaries or to the best knowledge of the Borrower, threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
the Borrower or any of its Subsidiaries and (c) to the best knowledge of the
Borrower, no union representation question existing with respect to the
employees of the Borrower or any of its Subsidiaries and, to the best knowledge
of the Borrower, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.


Section 4.15                     ERISA.


(i)       Except as could not reasonably be expected to result in a Material
Adverse Effect, each Employee Benefit Plan is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder except for any required amendments for which the remedial amendment
period as defined in Section 401(b) or other applicable provision of the
Internal Revenue Code has not yet expired and except where a failure to so
comply would not reasonably be expected to have a Material Adverse Effect;


(ii)       As of the Closing Date, except as would not reasonably be expected to
result in a Material Adverse Effect, no Pension Plan has been terminated, nor is
any Pension Plan an “at-risk” status pursuant to Section 303 of ERISA, nor has
any funding waiver from the Internal Revenue Service been received or requested
with respect to any Pension Plan sponsored by the Borrower, nor has there been
any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of
ERISA with respect to any Pension Plan sponsored by the Borrower; and


(iii)       Except where the failure of any of the following representations to
be correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Internal Revenue Code, (B) incurred any liability
to the PBGC which remains outstanding other than the payment of premiums and
there are no premium payments which are due and unpaid, (C) failed to make a
required contribution or payment to a Multiemployer Plan, or (D) failed to make
a required payment under Section 412 of the Internal Revenue Code.


Section 4.16                     Margin Stock. None of the Loan Parties owns any
Margin Stock.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Section 4.17                     [Reserved].


Section 4.18                     Solvency. As of the Closing Date, each Loan
Party is and, upon the incurrence of any Obligation by any Loan Party on any
date on which this representation and warranty is made, shall be, Solvent.


Section 4.19                     Disclosure. The representations and warranties
of the Loan Parties contained in any Loan Document and in the other documents,
certificates or written statements furnished to any Agent or Lender by or on
behalf of the Borrower or any of its Subsidiaries and for use in connection with
the transactions contemplated hereby, taken as a whole, do not contain any
untrue statement of a material fact or omits to state a material fact (known to
any Loan Party, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made (it being
understood that any representation and warranty with respect to any information
relating to the Acquired Business by the Loan Parties is being made solely based
on information provided to it by the Seller or its affiliates or agents and is
given to the best of such Loan Party’s knowledge). Any projections and pro forma
financial information prepared by the Borrower and provided to the Lenders are
based upon good faith estimates and assumptions believed by the Borrower to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known to any Loan Party (other
than matters of a general economic nature) that, individually or in the
aggregate, as of the Closing Date, would reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.


Section 4.20                     PATRIOT Act; Anti-Corruption. To the extent
applicable, each Loan Party is in compliance, in all material respects, with (i)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the PATRIOT Act. No part of the proceeds of the Loans
shall be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


Section 4.21                     Security Documents. The Security Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof. In the case of
the Pledged Equity (as defined in the Security Agreement), when certificates
representing such Pledged Equity are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Security Agreement, when
financing statements and other filings to be specified on the relevant
schedule(s) to the Security Agreement in appropriate form are filed in the
offices to be specified on such schedule(s), the Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity and Liens permitted by Section 6.02). With respect to the
UCC financing statements set forth under the heading “Other Filings” on Schedule
6.02, no Indebtedness or any other obligations of the Borrower or any of its
Subsidiaries are secured by such UCC financing statements.


Section 4.22                     Adverse Proceedings; Compliance with Law. There
are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties (a) is in violation of any applicable laws that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or (b)
is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
 
Section 4.23                     Properties. Each of the Borrower and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective financial statements
referred to in Section 4.07, in each case except for assets disposed of since
the date of such financial statements in the ordinary course of business. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
 
 
-52-

--------------------------------------------------------------------------------

 
 
Section 4.24                     Servicing Advances; Specified Deferred
Servicing Fees; Specified MSRs.


(a)           With respect to Servicing Advances and Unencumbered Servicing
Advances set forth on Schedule 1.01(e)(B), (i) the Residual Interests (other
than reserve accounts) held by any Loan Party in any related Servicing Advance
Facility are not subject to any Lien other than the Lien securing the
Obligations, (ii) the Borrower, any Subsidiary Guarantor or any Subsidiary of
the Borrower that is a Securitization Entity has valid title to all Servicing
Advances (including Unencumbered Servicing Advances), (iii) the Unencumbered
Servicing Advances are subject to a valid and perfected First Priority Lien in
favor of the Collateral Agent for the benefit of the Secured Parties and (iv)
all Servicing Advances (including Unencumbered Servicing Advances) are not
subject to any Liens other than the Lien referred to in clause (a)(iii) above
and the Liens securing the relevant Servicing Advance Facility. Notwithstanding
anything herein to the contrary, any Servicing Advances (including any
Unencumbered Servicing Advances) that do not meet the requirements set forth in
the preceding sentence, whether or not the related Servicing Agreements are
included in Schedule 1.01(e)(A) or the Servicing Advances are set forth on
Schedule 1.01(e)(B), shall not be used in the calculation of the LTV Ratio.


(b)           With respect to Specified Deferred Servicing Fees, (i) Schedule
1.01(e)(B) sets forth the aggregate amount of Specified Deferred Servicing Fees
which have been earned and are due and payable to the Borrower and its
Subsidiaries in connection with the related Servicing Agreements set forth on
Schedule 1.01(e)(A), (ii) the Borrower or any Subsidiary Guarantor has valid
title to such Specified Deferred Servicing Fees, (iii) such Specified Deferred
Servicing Fees are subject to a valid and perfected First Priority Lien in favor
of the Collateral Agent for the benefit of the Secured Parties and (iv) such
Specified Deferred Servicing Fees are not subject to any Lien other than the
Lien referred to in clause (b)(iii) above. Notwithstanding anything herein to
the contrary, any Specified Deferred Servicing Fees that do not meet the
requirements set forth in the preceding sentence, whether or not included in
Schedule 1.01(e)(B), shall not be used in the calculation of the LTV Ratio.


(c)           With respect to the Specified MSRs, (i) the Borrower or any
Subsidiary Guarantor has valid title to such Specified MSRs, (ii) such Specified
MSRs are subject to a valid and perfected First Priority Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and (iii) such Specified
MSRs are not subject to any Lien other than the Lien referred to in clause
(c)(ii) above. Notwithstanding anything herein to the contrary, the value of any
MSRs that do not meet the requirements set forth in the preceding sentence,
whether or not included in Schedule 1.01(e)(A) or Schedule 1.01(e)(B), shall not
be used in the calculation of the LTV Ratio.


ARTICLE V


AFFIRMATIVE COVENANTS


Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable), each Loan Party shall, and
shall cause each of its Subsidiaries to:


Section 5.01                     Financial Statements and Other Reports. In the
case of the Borrower, deliver to the Administrative Agent (which shall furnish
to each Lender):


(a)           Monthly Reports. As soon as available, and in any event within
thirty (30) days after the end of each month ending after the Closing Date,
commencing with the first full month to occur after the Closing Date, the
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such month and the related Consolidated statements of income of the Borrower and
its Subsidiaries for such month and for the period from the beginning of the
then current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Model for
the current Fiscal Year, to the extent prepared on a monthly basis, all in
reasonable detail, together with a Financial Officer Certification;
 
 
-53-

--------------------------------------------------------------------------------

 

 
(b)           Quarterly Financial Statements. As soon as available, and in any
event no later than five (5) days after the date on which the Borrower is
required, under the Exchange Act, to file its Quarterly Report on Form 10-Q with
the SEC, commencing with the Fiscal Quarter in which the Closing Date occurs,
the Consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related Consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter (prepared using carve-out
accounting for periods prior to the Closing Date, as appropriate), setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the
Financial Model for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto;


(c)           Annual Financial Statements. As soon as available, and in any
event no later than five (5) days after the date on which the Borrower is
required, under the Exchange Act, to file its Annual Report on Form 10-K with
the SEC, commencing with the Fiscal Year in which the Closing Date occurs, (i)
the Consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such Fiscal Year and the related Consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Model for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such Consolidated financial statements a report thereon of Deloitte LLP or
other independent certified public accountants of recognized national standing
selected by Borrower (which report and/or the accompanying financial statements
shall be unqualified as to going concern and scope of audit, and shall state
that such Consolidated financial statements fairly present, in all material
respects, the Consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such Consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.07 of this Agreement
and the related definitions and (2) whether, in connection therewith, any
condition or event that constitutes a Default or an Event of Default due to a
breach of the covenants contained in Section 6.07 has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof;


(d)           Projections. As soon as possible, and in any event no later than
fourteen (14) days following the delivery of the annual financial statements
delivered pursuant to Section 5.01(c), a detailed consolidated budget for the
following fiscal year shown on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto and projected
covenant compliance levels) (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of an Authorized Officer of
the Borrower stating that such Projections are based on reasonable estimates,
information and assumptions at the time prepared;


(e)           Compliance Certificate. Together with each delivery of financial
statements and Projections of the Borrower and its Subsidiaries pursuant to
Sections 5.01(b), 5.01(c) and 5.01(d), a duly executed and completed Compliance
Certificate;


(f)           [Reserved].


(g)           [Reserved].
 
 
-54-

--------------------------------------------------------------------------------

 
 
(h)           Notice of Default. Promptly upon any officer of any Loan Party
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Loan Party with respect
thereto; (ii) of any condition or event that constitutes a “Default” or “Event
of Default” under any Material Indebtedness or that notice has been given to any
party thereunder with respect thereto; (iii) that any Person has given any
notice to any Loan Party or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 8.01; or (iv) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto;


(i)           Notice of Litigation. Promptly upon any officer of any Loan Party
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by the Borrower to the Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
or the exercise of rights or performance of obligations under any Loan Document,
a written notice thereof together with such other information as may be
reasonably available to the Borrower to enable the Lenders and their counsel to
evaluate such matters;


(j)           ERISA. Promptly upon any officer of any Loan Party becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event which could
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, and copies of such documentation related thereto
as may be reasonably available to the Borrower or any of its Wholly-Owned
Subsidiaries to enable the Lenders and their counsel to evaluate such matter;


(k)           Electronic Delivery. Documents required to be delivered pursuant
to Sections 5.01(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial or third-party website); provided that the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests such
paper copies;


(l)           Information Regarding Collateral. The Borrower shall furnish to
the Collateral Agent ten (10) Business Days prior written notice of any change
(A) in any Loan Party’s corporate name, (B) in any Loan Party’s identity or
corporate structure, (C) in any Loan Party’s jurisdiction of organization or (D)
in any Loan Party’s state organizational identification number, in each case,
together with supporting documentation as reasonably requested by the
Administrative Agent. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Security
Documents;


(m)           Quarterly Collateral Verification. Each quarter, at the time of
delivery of quarterly financial statements with respect to the preceding Fiscal
Quarter pursuant to Section 5.01(b), or at the time of the consummation of an
HLSS Transaction or other Asset Sale pursuant to Section 6.08, the Borrower
shall deliver to the Administrative Agent and the Collateral Agent a certificate
of its Authorized Officer that (i) attaches an updated version of Schedule
1.01(e)(A) and Schedule 1.01(e)(B) as of the preceding Fiscal Quarter or date of
such consummation and (ii) certifies that the representations and warranties set
forth in Section 4.24 are true and correct on and as of the date of such
certification;
 
 
-55-

--------------------------------------------------------------------------------

 
 
(n)           Management Letters. Promptly after the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any “management letter” received
by any such Person from its certified public accountants and the management’s
response thereto;


(o)           Certification of Public Information. The Loan Parties and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities) and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders. The
Borrower agrees to clearly designate all Information provided to the
Administrative Agent by or on behalf of the Loan Parties which is suitable to
make available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material non-public information with respect to the Loan Parties and
their respective securities;


(p)           Contractual Obligations. Promptly upon any officer of any Loan
Party obtaining knowledge of any condition or event that constitutes a default
or an event of default under any Contractual Obligation arising from agreements
relating to Indebtedness or Servicing Agreements, or that notice has been given
to any Loan Party with respect thereto, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition or event and the
nature of such claimed default or event of default, and what action the Borrower
has taken, is taking and proposes to take with respect thereto, provided that no
such certificate shall be required with respect to any such default or event of
default to the extent that such default or event of default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(q)           Credit Ratings. Prompt written notice of any change in the
Borrower’s corporate rating by S&P, in the Borrower’s corporate family rating by
Moody’s or in the ratings of the Term Loans by either S&P or Moody’s, or any
notice from either such agency indicating its intent to effect such a change or
to place the Borrower on a “CreditWatch” or “WatchList” or any similar list, in
each case with negative implications, or its cessation of, or its intent to
cease, rating the Borrower; and


(r)           Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Loan Parties to their respective
security holders acting in such capacity, (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by any Loan
Party with any securities exchange or with the SEC or any governmental or
private regulatory authority and (iii) all press releases and other statements
made available generally by any Loan Party to the public concerning material
developments in the business of any Loan Party and (B) such other information
and data with respect to the operations, business affairs and financial
condition of the Borrower and its Subsidiaries as from time to time may be
reasonably requested by the Administrative Agent or any Lender.


Section 5.02                     Existence. Except as otherwise permitted under
Section 6.08, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided that no Loan Party (other than the Borrower with respect to
existence) or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person and
that the loss thereof would not be materially adverse to such Person or to
Lenders.


Section 5.03                     Payment of Taxes and Claims. Pay all Federal
and other material Taxes imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided
that no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Loan Parties).
 
 
-56-

--------------------------------------------------------------------------------

 
 
Section 5.04                     [Reserved].


Section 5.05                     Insurance. In the case of the Borrower,
maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Loan Parties as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as are customary for such Persons. The Borrower shall use its commercially
reasonable efforts to ensure that all such insurance (i) provides no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 day after receipt by the Collateral
Agent of written notice thereof and (ii) names the Collateral Agent as
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.


Section 5.06                     Books and Records; Inspections. Maintain proper
books of record and accounts in which full, true and correct entries in
conformity in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Each Loan Party shall,
and shall cause each of its Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Loan Party and any of its Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records and to discuss
its and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested. No more than one such inspection shall be made in any Fiscal Year at
the Borrower’s expense; provided that if an Event of Default exists, there shall
be no limit on the number of such inspections that may occur, and such
inspections, copying and auditing shall be at the Borrower’s sole cost and
expense.


Section 5.07                     Lenders Meetings. In the case of the Borrower,
upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and the Lenders once during
each Fiscal Year to be held in New York City (or at such other location as may
be agreed to by the Borrower and the Administrative Agent) at such time as may
be agreed to by the Borrower and the Administrative Agent.


Section 5.08                     Compliance with Laws. Comply, and cause all
other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all Contractual Obligations arising from Servicing Agreements
and all applicable laws, rules, regulations and orders of any Governmental
Authority, noncompliance with which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


Section 5.09                     Environmental. Promptly take any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Loan Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against such Loan Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


Section 5.10                     Subsidiaries.


(a)           In the event that any Person becomes a Material Subsidiary of the
Borrower (other than an Excluded Foreign Subsidiary or a Securitization Entity)
after the date hereof, (i) promptly cause such Material Subsidiary to become a
Subsidiary Guarantor hereunder and a Grantor under the Security Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement, and (ii) take all such actions and execute and deliver,
or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.01(b), (f) and (g).
 
 
-57-

--------------------------------------------------------------------------------

 
 
(b)           With respect to any Excluded Foreign Subsidiary or any
Securitization Entity which, in each case, represents (i) 5% or more of the
Borrower’s Consolidated Adjusted EBITDA, (ii) 5% or more of the Borrower’s
Consolidated total assets or (iii) 5 % or more of the Borrower’s Consolidated
total revenues, in each case as determined at the end of the most recent fiscal
quarter of the Borrower based on the financial statements of the Borrower
delivered pursuant to Sections 5.01(b) and (c), promptly execute deliver, all
such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.01(b) (which shall include execution and delivery
of a pledge agreement in respect of such Equity Interests under the laws of the
jurisdiction on which such Subsidiary is organized), and the Borrower shall take
all of the actions referred to in Section 3.01(f) necessary to grant and to
perfect a First Priority Lien in favor of the Collateral Agent, for the benefit
of Secured Parties, under the Security Agreement in the Equity Interests of such
new Subsidiary that is owned by the Borrower or any of its Subsidiaries
(provided that in no event shall (i) more than 65.0% of the voting Equity
Interests of any Excluded Foreign Subsidiary directly held by a Domestic
Subsidiary be required to be so pledged, (ii) any equity of any subsidiary owned
by any Excluded Foreign Subsidiary be required to be so pledged and (iii) any
equity of a Securitization Entity that cannot be pledged as a result of
restrictions in its or its parent’s Organizational Documents or documents
governing its Indebtedness be required to be so pledged).


(c)           With respect to each new Subsidiary, the Borrower shall promptly
send to the Collateral Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of the Borrower and
(ii) all of the data required to be set forth in Schedules 4.01 and 4.03 with
respect to all Subsidiaries of the Borrower; and such written notice shall be
deemed to supplement Schedules 4.01 and 4.03 for all purposes hereof.


Section 5.11                     Further Assurances. At any time or from time to
time upon the request of the Administrative Agent, at the expense of the Loan
Parties, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Collateral Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents or of more fully perfecting or renewing the rights of the
Administrative Agent or the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Subsidiary which may be deemed to be part of the Collateral). In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as the Administrative Agent or the Collateral Agent may reasonably request from
time to time to ensure that the Obligations are guarantied by the Subsidiary
Guarantors and are secured by the Collateral and all of the outstanding Equity
Interests of Subsidiaries of the Loan Parties (subject to limitations contained
in the Loan Documents with respect to Foreign Subsidiaries and Securitization
Entities). Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which required any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent to any such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.


Section 5.12                     Maintenance of Ratings. In the case of the
Borrower, at all times use commercially reasonable efforts to maintain public
ratings issued by Moody’s and S&P with respect to its corporate ratings.


Section 5.13                     [Reserved].


Section 5.14                     Interest Rate Protection. No later than ninety
(90) days following the Closing Date and at all times thereafter until the
second anniversary of the Closing Date, the Borrower shall obtain (or maintain
existing) and cause to be maintained protection against fluctuations in interest
rates pursuant to one or more Interest Rate Agreements in form and substance
reasonably satisfactory to the Administrative Agent, in order to ensure that no
less than 50% of the aggregate principal amount of consolidated funded debt for
borrowed money (less amortization to occur on such funded debt during the term
of such Interest Rate Agreement) that is subject to floating rates of interest
of the Borrower and its Subsidiaries is subject to such Interest Rate
Agreements.
 
 
-58-

--------------------------------------------------------------------------------

 

 
Section 5.15                     Servicing Agreements.


(a)           Comply with, or cause any other Subsidiary acting as servicer to
comply with, (i) all obligations as the servicer under each of the Servicing
Agreements except where failure to comply would not reasonably be expected to
have a Material Adverse Effect and (ii) all generally accepted servicing customs
and practices of the mortgage servicing industry.


(b)           The Borrower shall promptly, and in no event later than five (5)
days after knowledge thereof, notify the Administrative Agent of any servicer
termination event or event of default (excluding any such events resulting
solely due to the breach of one or more collateral performance tests) under any
Servicing Agreement or its receipt of a notice of actual termination of the
Borrower or its Subsidiary’s right to service under any Servicing Agreement
which evidences an intent to transfer such servicing to a third party.


(c)           To the extent the aggregate UPB of Servicing Agreements related to
Specified MSRs of the Borrower and its Subsidiaries entered into with Specified
Government Entities exceeds 20% of the total UPB of the Servicing Agreements
related to Specified MSRs of the Borrower and its Subsidiaries, the Borrower
shall promptly deliver (or cause the relevant Subsidiary to promptly deliver) an
acknowledgment of the relevant Specified Government Entity under such Servicing
Agreements in the standard form used by such Specified Government Entity or in
such other form reasonably satisfactory to the Administrative Agent and the
Collateral Agent, whereby such Specified Government Entity acknowledges the
security interest of the Secured Parties in the MSRs under such Servicing
Agreements; provided that such acknowledgement is not required for the Servicing
Agreements related to Specified MSRs with Specified Government Entities that
represent less than 20% of the total UPB of the Servicing Agreements related to
Specified MSRs.


ARTICLE VI


NEGATIVE COVENANTS


The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than (x) obligations under
Hedge Agreements not yet due and payable and (y) contingent indemnification
obligations not yet due and payable), the Borrower shall not, nor shall it cause
or permit any of its Subsidiaries to:


Section 6.01                     Indebtedness. Directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:


(a)           the Obligations;


(b)           Indebtedness of any Subsidiary owed to the Borrower or to any
other Subsidiary, or of the Borrower to any Subsidiary; provided that (i) except
with respect to any Indebtedness among Subsidiaries that are not Loan Parties,
all such Indebtedness shall be unsecured and subordinated in right of payment to
the payment in full of the Obligations pursuant to the terms of the Intercompany
Note or an intercompany subordination agreement reasonably acceptable to the
Administrative Agent and (ii) any such Indebtedness that is owed by a non-Loan
Party to a Loan Party is permitted as an Investment under Section 6.06(d);


(c)           Non-Recourse Indebtedness; provided that, if the aggregate amount
of such Indebtedness is in excess of $10,000,000, the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.07 on a pro forma basis after giving effect to the incurrence of such
Indebtedness and any Permitted Acquisition consummated with the proceeds of such
Indebtedness (calculated in accordance with Section 6.07(e)) as of the last day
of the Fiscal Quarter most recently ended for which financial statements are
available;


(d)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
 
 
-59-

--------------------------------------------------------------------------------

 
 
(e)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;


(f)           guaranties by a Subsidiary Guarantor of Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 (other than guaranties of
Non-Recourse Indebtedness and Permitted Funding Indebtedness); provided that if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;


(g)           Indebtedness described in Schedule 6.01 and any Permitted
Refinancing thereof; provided that the Borrower and its Subsidiaries is in
compliance with the financial covenants set forth in Section 6.07 on a pro forma
basis after giving effect to the incurrence of such Permitted Refinancing as of
the last day of the Fiscal Quarter most recently ended;


(h)           Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the Closing Date as the result of a Permitted Acquisition and any
Permitted Refinancing thereof; provided that (i) such Indebtedness existed at
the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (ii) such
Indebtedness is not guaranteed in any respect by the Borrower or any of its
Subsidiaries (other than by any such person that so becomes a Subsidiary) and
(iii) the aggregate principal amount of such Indebtedness (other than Permitted
Funding Indebtedness) outstanding at any one time does not exceed $50,000,000;


(i)           Indebtedness of the type described in clause (xi) of the
definition of “Indebtedness” incurred in the ordinary course of business and
consistent with prudent business practice to hedge or mitigate risks to which
the Borrower or any of its Subsidiaries is exposed in the conduct of its
business or the management of its liabilities or to hedge against fluctuations
in interest rates or currency; provided that in each case such Indebtedness
shall not have been entered into for speculative purposes;


(j)           other recourse Indebtedness of the Borrower and its Subsidiaries
including Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed at any time $40,000,000; provided that, if the aggregate amount of such
Indebtedness is in excess of $10,000,000, the Borrower and its Subsidiaries
shall be in compliance with the financial covenant set forth in Section 6.07 on
a pro forma basis after giving effect to the incurrence of such Indebtedness as
of the last day of the Fiscal Quarter most recently ended for which financial
statements are available;


(k)           Permitted Funding Indebtedness; provided that, if the aggregate
amount of such Indebtedness is in excess of $10,000,000, the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.07 on a pro forma basis after giving effect to the incurrence of such
Indebtedness and any Permitted Acquisition consummated with the proceeds of such
Indebtedness (calculated in accordance with Section 6.07(e)) as of the last day
of the Fiscal Quarter most recently ended for which financial statements are
available;


(l)           Permitted Securitization Indebtedness and Indebtedness under
Credit Enhancement Agreements;


(m)          Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case incurred or assumed in connection with the dispositions or purchase of
assets permitted hereunder, provided that such Indebtedness (other than for
indemnification) shall be included in the total consideration for purposes of
all determinations relating to such disposition or purchase hereunder;


(n)           Indebtedness of Borrower or its Subsidiaries with respect to
Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed at any time $75,000,000; provided that any such Indebtedness (i) shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset;
 
 
-60-

--------------------------------------------------------------------------------

 
 
(o)           Junior Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $200,000,000 at any time; provided that
(i) no Default or Event of Default shall exist before or after giving effect to
the incurrence of such Indebtedness and (ii) the Borrower and its Subsidiaries
shall be in compliance with the financial covenants set forth in Section 6.07 on
a pro forma basis after giving effect to the incurrence of such Indebtedness and
any Permitted Acquisitions consummated with the proceeds of such Indebtedness
(calculated in accordance with Section 6.07(e)) as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available;


(p)           Indebtedness of the Borrower or its Subsidiaries (including
repurchase transactions) with respect to OREAL Securities in an aggregate
principal amount not to exceed $50,000,000 at any time; and


(q)           Indebtedness to HLSS pursuant to the HLSS Transactions.


Section 6.02                     Liens. Directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of the Borrower or any of its Subsidiaries, whether now
owned or hereafter acquired or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute, except:


(a)           Liens in favor of the Collateral Agent for the benefit of Secured
Parties granted pursuant to any Loan Document;


(b)           Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;


(c)           statutory Liens of landlords, banks and securities intermediaries
(and rights of set-off), of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code), in each
case incurred in the ordinary course of business (i) for amounts not yet overdue
or (ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;


(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;


(e)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and shall
not interfere in any material respect with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries and that, in the aggregate, do not
materially detract from the value of the property subject thereto;


(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder and covering only the assets so leased;


(g)           purported Liens evidenced by the filing of precautionary UCC
financing statements (i) relating solely to operating leases of personal
property entered into in the ordinary course of business or (ii) to evidence the
sale of assets in the ordinary course of business;
 
 
-61-

--------------------------------------------------------------------------------

 
 
(h)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;


(i)           Liens described in Schedule 6.02;


(j)           Liens securing Indebtedness permitted by Section 6.01(h); provided
that any such Lien shall encumber only those assets which secured such
Indebtedness at the time such assets were acquired by the Borrower or its
Subsidiaries;


(k)           other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $50,000,000 at any time
outstanding; provided that the aggregate fair market value of assets in respect
of which liens may be granted pursuant to this clause (k) shall not exceed 150%
of the aggregate amount of Indebtedness secured by such liens;


(l)           Liens securing Non-Recourse Indebtedness;


(m)          Liens securing Permitted Funding Indebtedness other than Permitted
Servicing Advance Facility Indebtedness so long as any such Lien shall encumber
only (i) the assets originated, acquired or funded with the proceeds of such
Indebtedness and (ii) any intangible contract rights and other documents,
records and assets directly related to the assets set forth in clause (i) and
any proceeds thereof;


(n)           Liens on Servicing Advances, any intangible contract rights and
other documents, records and assets directly related to the foregoing assets and
any proceeds thereof securing Permitted Servicing Advance Facility Indebtedness,
Permitted Securitization Indebtedness or Non-Recourse Indebtedness;


(o)           Liens on the Equity Interests of any Subsidiary and the proceeds
thereof securing Non-Recourse Indebtedness of such Subsidiary;


(p)           Liens on Securitization Assets, any intangible contract rights and
other documents, records and assets directly related to the foregoing assets and
any proceeds thereof incurred in connection with Permitted Securitization
Indebtedness or permitted guarantees thereof;


(q)           Liens securing Indebtedness permitted pursuant to Section 6.01(n);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;


(r)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;


(s)           assignments of past due receivables solely for the purpose of
collection;


(t)           judgment Liens so long as the related judgment does not constitute
an Event of Default;


(u)           Liens securing Indebtedness permitted by Section 6.01(p); and


(v)           Liens on HLSS Assets in connection with HLSS Transactions.


(each of (a) - (v), a “Permitted Lien”).


Section 6.03                     No Further Negative Pledges. Except with
respect to (a) this Agreement and the other Loan Documents, (b) specific
property encumbered to secure payment of particular Indebtedness that is
permitted to be incurred and secured under this Agreement or to be sold pursuant
to an executed agreement with respect to a sale of assets permitted hereunder,
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (d) restrictions by reason of customary provisions restricting
assignments, subservicing, subcontracting or other transfers contained in
Servicing Agreements (provided that such restrictions are limited to the
individual Servicing Agreement and related agreements or the property and/or
assets subject to such agreements, as the case may be) and (e) restrictions by
reason of customary provisions restricting liens, assignments, subservicing,
subcontracting or other transfers contained in agreements with the Federal
Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie
Mac or other similar governmental agencies relating to the origination, sale,
securitization and servicing of mortgage loans (provided that such restrictions
are limited to the individual agreement and related agreements and/or the
property or assets subject to such agreements, as the case may be), no Loan
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations.
 
 
-62-

--------------------------------------------------------------------------------

 
 
Section 6.04                     Restricted Junior Payments. Directly or
indirectly through any manner or means, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) any Subsidiary of the Borrower may declare and
pay dividends or make other distributions ratably to the Borrower or any
Subsidiary and to each other holder of equity therein, (b) the Borrower may make
payments in an aggregate amount not to exceed $3,500,000 to permit the Borrower
to purchase common stock or common stock options of the Borrower from present or
former officers or employees of the Borrower or any of its Subsidiaries upon the
death, disability or termination of employment of such officer or employee and
(c) the Borrower may make Restricted Junior Payments; provided that in the case
of this clause (c) both immediately prior to and after giving effect thereto (i)
no Default shall exist or result therefrom, (ii) the Corporate Leverage Ratio
shall be less than 2.00 to 1.00, calculated on a pro forma basis after giving
effect to such Restricted Payment as of the last day of the Fiscal Quarter most
recently ended and (iii) the aggregate amount of Restricted Junior Payments made
pursuant to this Section 6.04(c) shall not exceed the sum of (1) the Available
Amount plus (2) the aggregate amount of Net Cash Proceeds of equity
contributions to, or the sale of equity by, the Borrower received from and after
the Closing Date, in each case that is Not Otherwise Applied.


Section 6.05                     Restrictions on Subsidiary Distributions.
Except as provided herein, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Borrower other than any Securitization Entity
to (a) pay dividends or make any other distributions on any of such Subsidiary’s
Equity Interests owned by the Borrower or any other Subsidiary of the Borrower,
(b) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower, (c) make loans or advances to the Borrower
or any other Subsidiary of the Borrower or (d) transfer, lease or license any of
its property to the Borrower or any other Subsidiary of the Borrower other than
restrictions (i) in agreements evidencing Indebtedness permitted by Section
6.01(h) or (n) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) by reason of
customary net worth provisions contained in leases and other agreements that do
not evidence Indebtedness entered into by the Borrower or a Subsidiary in the
ordinary course of business, (iv) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property not otherwise prohibited under this Agreement or (v) described on
Schedule 6.05.


Section 6.06                     Investments. Directly or indirectly, make or
own any Investment in any Person, including any Joint Venture, except:


(a)           Investments in Cash and Cash Equivalents;


(b)           equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in the Borrower and any Subsidiary
Guarantor;


(c)           Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of the Borrower and its
Subsidiaries;


(d)           intercompany loans to the extent permitted under Section 6.01(b)
and other Investments in Subsidiaries which are not Subsidiary Guarantors;
provided that such Investments (including through intercompany loans and any
Permitted Acquisition) in Subsidiaries other than Subsidiary Guarantors shall
not exceed at any time an aggregate amount $20,000,000 or, in the case of any
Foreign Subsidiary, $10,000,000;
 
 
-63-

--------------------------------------------------------------------------------

 
 
(e)           (x) Consolidated Capital Expenditures with respect to the Borrower
and its Subsidiaries not in excess of (i) $12,000,000 for each Fiscal Year plus
(ii) if the Corporate Leverage Ratio is less than 2.00 to 1.00, calculated on a
pro forma basis after giving effect to such expenditure as of the last day of
the Fiscal Quarter most recently ended, (1) the Available Amount and (2) the
aggregate amount of Net Cash Proceeds of equity contributions to, or the sale of
equity by, the Borrower received from and after the Closing Date, in each case
that is Not Otherwise Applied; provided that the amount in clause (i) for any
Fiscal Year shall be increased by an amount equal to the excess, if any, of such
amount for the immediately preceding Fiscal Year over the actual amount of
Consolidated Capital Expenditures for such previous Fiscal Year that is Not
Otherwise Applied and (y) Investments described in clause (i) of the proviso to
the definition of “Consolidated Capital Expenditures”;


(f)           loans and advances to employees of the Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $2,000,000;


(g)           Permitted Acquisitions by the Borrower or its Subsidiary
Guarantors permitted pursuant to Section 6.08;


(h)           Investments described in Schedule 6.06;


(i)           Hedge Agreements which constitute Investments;


(j)           other Investments by the Borrower and its Subsidiaries in an
aggregate amount not to exceed the sum of (i) $10,000,000 during the term of
this Agreement and (ii) if the Corporate Leverage Ratio is less than 2.00 to
1.00, calculated on a pro forma basis after giving effect to such Investment as
of the last day of the Fiscal Quarter most recently ended, (1) the Available
Amount and (2) the aggregate amount of Net Cash Proceeds of equity contributions
to, or the sale of equity by, the Borrower received from and after the Closing
Date, in each case that is Not Otherwise Applied;


(k)           Investments by the Borrower or any Subsidiary of the Borrower in a
Person, if as a result of such Investment (i) such Person becomes a Subsidiary
Guarantor of the Borrower that is engaged in Core Business Activities or (ii)
such Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Subsidiary Guarantor of the Borrower;


(l)           Investments by the Borrower or any Subsidiary of the Borrower in
Securitization Entities, Warehouse Facility Trusts, MSR Facility Trusts,
Investments in mortgage-related securities or charge-off receivables in the
ordinary course of business;


(m)           Investments arising out of purchases of all remaining outstanding
asset-backed securities of any Securitization Entity and/or Securitization
Assets of any Securitization Entity for the purpose of relieving the Borrower or
a Subsidiary of the Borrower of the administrative expense of servicing such
Securitization Entity;


(n)           Investment in MSRs;


(o)           Investments in Residual Interests in connection with any
Securitization, Warehouse Facility or MSR Facility;


(p)           Investments in and making of Servicing Advances, residential or
commercial mortgage loans and Securitization Assets (whether or not made in
conjunction with the acquisition of MSRs);
 
 
-64-

--------------------------------------------------------------------------------

 
 
(q)           Investments or guarantees of Indebtedness of one or more entities
the sole purpose of which is to originate, acquire, securitize and/or sell loans
that are purchased, insured, guaranteed or securitized by the Federal Housing
Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie Mac or
other similar government or government sponsored programs; provided that the
aggregate amount of (i) Investments in such entities plus (ii) the aggregate
principal amount of Indebtedness of such entities that are not Wholly-Owned
Subsidiaries which is recourse to the Borrower or any Subsidiary Guarantor shall
not exceed an amount equal to 10% of the Borrower’s GAAP book equity as of any
date of determination;


(r)           Non-cash consideration received, to the extent permitted by the
Loan Documents in connection with the sale of property permitted by this
Agreement; and


(s)           Investments by the Borrower or any of its Subsidiaries in a
Subsidiary that is not a Subsidiary Guarantor, Excluded Foreign Subsidiary or
Securitization Entity, provided that after giving pro forma effect to such
Investment, the Borrower shall be in compliance with Section 5.10.


Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.


Section 6.07                     Financial Covenants. In the case of the
Borrower:


(a)           Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter set forth below to be less than the ratio set
forth below opposite such fiscal quarter:
 
Fiscal Quarter
Interest Coverage Ratio
December 31, 2011
3.00 to 1.00
March 31, 2012
3.25 to 1.00
June 30, 2012
3.50 to 1.00
September 30, 2012 and thereafter
4.00 to 1.00

 
(b)           Corporate Leverage Ratio. Permit the Corporate Leverage Ratio as
of the last day of any Fiscal Quarter set forth below to exceed the ratio set
forth below opposite such Fiscal Quarter:
 
Fiscal Quarter
Corporate
Leverage Ratio
December 31, 2011
3.25 to 1.00
March 31, 2012
3.00 to 1.00
June 30, 2012
2.50 to 1.00
September 30, 2012 ― December 31, 2013
2.00 to 1.00
March 31, 2014 and thereafter
1.75 to 1.00

 
(c)           Consolidated Total Debt to Consolidated Tangible Net Worth. Permit
Consolidated Total Debt to Consolidated Tangible Net Worth as of the last day of
any Fiscal Quarter set forth below to exceed the ratio set forth below opposite
such fiscal quarter:
 
Fiscal Quarter
Consolidated Total Debt to Consolidated Tangible Net Worth
December 31, 2011
4.75 to 1.00
March 31, 2012
4.50 to 1.00
June 30, 2012
4.00 to 1.00
September 30, 2012
3.75 to 1.00
December 31, 2012
3.50 to 1.00
March 31, 2013 ― December 31, 2013
3.00 to 1.00
March 31, 2014 ― December 31, 2014
2.25 to 1.00
March 31, 2015 and thereafter
2.00 to 1.00



 
-65-

--------------------------------------------------------------------------------

 


(d)           LTV Ratio. Permit the LTV ratio as of the last day of any Fiscal
Quarter set forth below to exceed the percentage set forth below opposite such
Fiscal Quarter:
 
Fiscal Quarter
LTV Ratio
December 31, 2011
50%
March 31, 2012
45%
June 30, 2012
40%
September 30, 2012 ― December 31, 2012
35%
March 31, 2013 ― December 31, 2014
30%
March 31, 2015 and thereafter
25%

 
(e)           Certain Calculations. With respect to any period during which a
Permitted Acquisition (including the Acquisition) or an acquisition permitted
hereunder of MSRs, Servicing Advances or servicing rights (a “Servicing
Acquisition”) or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.07, Consolidated Adjusted EBITDA and the components of
Consolidated Corporate Interest Expense shall be calculated with respect to such
period on a pro forma basis using either (i) in the case of Asset Sales, the
historical audited financial statements (or, if such audited financial
statements do not exist, such other information as shall be consistent with the
Historical Financial Statements of the Borrower) of any business so sold or to
be sold or (ii) in the case of Permitted Acquisitions or Servicing Acquisitions,
(x) with respect to each calculation made at any time prior to the time when one
full Fiscal Quarter shall have elapsed after such Permitted Acquisition or
Servicing Acquisition, the EBITDA (calculated in a manner consistent with the
definition of “Consolidated Adjusted EBITDA”) of such Acquired Entity (or
attributable to the servicing rights or advances acquired in such Servicing
Acquisition (“Acquired Servicing”)) as set forth in the projections for any
business so acquired or to be acquired (provided that such projections are based
on good faith estimates and assumptions made by the management of the Borrower
and are approved in writing by the Administrative Agent, acting reasonably) and
(y) with respect to each calculation made at any time after the time when one
full Fiscal Quarter shall have elapsed after such Permitted Acquisition or
Servicing Acquisition but prior to the time when five full Fiscal Quarters shall
have elapsed after such Permitted Acquisition or Servicing Acquisition, the
Annualized Acquired EBITDA of such Acquired Entity or Acquired Servicing, and
the Consolidated financial statements of the Borrower and its Subsidiaries which
shall be reformulated as if (A) such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period) and (B) in the case
of Permitted Acquisitions or Servicing Acquisition, such projected EBITDA
(calculated in a manner consistent with the definition of “Consolidated Adjusted
EBITDA”) or the Annualized Acquired EBITDA of such Acquired Entity or Acquired
Servicing, as the case may be, had been earned at the beginning of the four
Fiscal Quarter period ending on the last day of the applicable Fiscal Quarter;
provided, however, that such Annualized Acquired EBITDA shall be reduced by (1)
for the first full Fiscal Quarter in which such Acquired Entity or Acquired
Servicing is included in the calculation of Consolidated Adjusted EBITDA, the
actual Consolidated Adjusted EBITDA for such Acquired Entity or Acquired
Servicing for such Fiscal Quarter, (2) for the second full Fiscal Quarter in
which such Acquired Entity or Acquired Servicing is included in the calculation
of Consolidated Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for
such Acquired Entity or Acquired Servicing for the preceding two Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, (3) for the third full
Fiscal Quarter in which such Acquired Entity or Acquired Servicing is included
in the calculation of Consolidated Adjusted EBITDA, the actual Consolidated
Adjusted EBITDA for such Acquired Entity or Acquired Servicing for the preceding
three Fiscal Quarters ending on the last day of the applicable Fiscal Quarter
and (4) for the fourth full Fiscal Quarter in which such Acquired Entity or
Acquired Servicing is included in the calculation of Consolidated Adjusted
EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired Entity or
Acquired Servicing for the preceding four Fiscal Quarters ending on the last day
of the applicable Fiscal Quarter.
 
 
-66-

--------------------------------------------------------------------------------

 
 
Section 6.08                     Fundamental Changes; Disposition of Assets;
Acquisitions. Enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed, or acquire by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials and equipment and
Consolidated Capital Expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:


(a)           any Subsidiary of the Borrower may be merged with or into the
Borrower or any Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, assets or property may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Subsidiary Guarantor; provided that in the
case of any such transaction, (i) the Borrower or such Subsidiary Guarantor, as
applicable shall be the continuing or surviving Person in any such transaction
involving the Borrower and (ii) subject to the preceding clause (i) a Subsidiary
Guarantor shall be the continuing or surviving Person in any such transaction
involving a Subsidiary Guarantor;


(b)           any Subsidiary of the Borrower may dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor;


(c)           sales or other dispositions of assets that do not constitute Asset
Sales;


(d)           Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales under this
clause (d) made within the same Fiscal Year, are less than $100,000,000;
provided that (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of the Borrower (or similar governing body)), (2) no
less than 75% thereof shall be paid in Cash, and (3) the Net Cash Proceeds
thereof shall be applied as required by Section 2.12(b);


(e)           disposals of obsolete, worn out or surplus property in the
ordinary course of business;


(f)           Permitted Acquisitions;


(g)           Investments made in accordance with Section 6.06;


(h)           dispositions of Cash Equivalents in the ordinary course of
business;


(i)           sales of whole loans for cash; and


(j)           the HLSS Transactions; provided that (1) the consideration
received for the related HLSS Assets shall be in an amount at least equal to the
fair market value thereof (determined in good faith by the board of directors of
the Borrower (or similar governing body) and, with respect to any transaction or
series of related transactions under this clause (j) in excess of $25,000,000,
to be evidenced by a resolution of the board of directors of the Borrower (or
similar governing body)), (2) no less than 75% thereof shall be paid in Cash and
assumption of match funded liabilities with respect to servicing advances, and
(3) the Net Cash Proceeds thereof shall be applied as required by Section
2.12(b);
 
 
-67-

--------------------------------------------------------------------------------

 
 
provided that (i) any sale of MSR to HLSS pursuant to this Section 6.08 shall
only be permitted to the extent valued by the Mortgage Industry Advisory
Corporation or another third-party appraisal firm reasonably acceptable to the
Administrative Agent, (ii) any sale of related assets to HLSS pursuant to this
Section 6.08 shall only be permitted to the extent sold at book value and (iii)
any sale of MSR or related assets to HLSS pursuant to this Section 6.08 shall
only be permitted to the extent that the Borrower shall have been granted a
subservicing contract with respect to such assets.


Upon the request of the Borrower, the Administrative Agent or Collateral Agent,
as applicable, shall promptly execute and deliver to the Borrower any and all
documents or instruments necessary to release any Lien encumbering any items of
Collateral (including any HLSS Assets) that are subject to a conveyance, sale,
lease, exchange, transfer or other disposition pursuant to this Section 6.08 or
otherwise permitted pursuant to this Agreement.


Section 6.09                     Disposal of Subsidiary Interests. Except for
any sale of all of its interests in the Equity Interests of any of its Material
Subsidiaries in compliance with the provisions of Section 6.08, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Material Subsidiaries, except to qualified directors if
required by applicable law; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Material Subsidiaries, except to another Loan
Party (subject to the restrictions on such disposition otherwise imposed
hereunder) or to qualify directors if required by applicable law.


Section 6.10                     Sales and Lease-Backs. Directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Loan Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than the Borrower or any
of its Subsidiaries), (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person (other than the Borrower or any of its Subsidiaries) in
connection with such lease or (c) is to be sold or transferred by such Loan
Party to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of such Loan Party, other than transactions where any related sale of assets is
permitted under Section 6.08, any related Indebtedness is permitted to be
incurred under Section 6.01 and any Lien in connection therewith is permitted to
be granted under Section 6.02.


Section 6.11                     Transactions with Shareholders and Affiliates.
Directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property, the rendering of any
service or the payment of any management, advisory or similar fees) with any
Affiliate of the Borrower on terms that are less favorable to the Borrower or
that Subsidiary, as the case may be, than those that might be obtained in a
comparable arm’s length transaction at the time from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to (a) any
transaction otherwise permitted by this Article VI between the Borrower and any
one or more Subsidiaries or among Subsidaries; (b) reasonable and customary fees
paid to members of the board of directors (or similar governing body) of the
Borrower and its Subsidiaries; (c) compensation arrangements for officers and
other employees of the Borrower and its Subsidiaries entered into in the
ordinary course of business; and (d) transactions described in Schedule 6.11.


Section 6.12                     Conduct of Business. None of the Borrower or
any of its Subsidiaries shall make any material change in its Core Business
Activities as carried on at the date hereof.


Section 6.13                     Modifications of Junior Indebtedness. Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Junior
Indebtedness in such a manner that would cause the terms of such Junior
Indebtedness from satisfying the requirements of clauses (i) through (vi) of the
definition of “Junior Indebtedness.”


Section 6.14                     Amendments or Waivers of Organizational
Documents. Agree to any material amendment, restatement, supplement or other
modification to, or waiver of, any of the Organizational Documents of the
Borrower or any Subsidiary Guarantor after the Closing Date that would
materially adversely impact the Lenders without in each case obtaining the prior
written consent of the Required Lenders to such amendment, restatement,
supplement or other modification or waiver.
 
 
-68-

--------------------------------------------------------------------------------

 

 
Section 6.15                     Fiscal Year. Change its Fiscal Year-end from
December 31 or change its method of determining Fiscal Quarters.


Section 6.16                     Purchase Agreement. Amend, restate, supplement,
waive or otherwise modify the Purchase Agreement as in effect on the Closing
Date in any manner that would materially adversely impact the Lenders without
obtaining the prior written consent of the Required Lenders to such amendment,
restatement, supplement or other modification or waiver.


ARTICLE VII


GUARANTY


Section 7.01                     Guaranty of the Obligations. Subject to the
provisions of Section 7.02, Subsidiary Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to the Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).


Section 7.02                     Contribution by Subsidiary Guarantors. All
Subsidiary Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a Subsidiary Guarantor (a “Funding
Guarantor”) under this Guaranty such that its Aggregate Payments exceeds its
Fair Share as of such date, such Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Subsidiary Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.


Section 7.03                     Payment by Subsidiary Guarantors. Subject to
Section 7.02, Subsidiary Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Subsidiary Guarantor by
virtue hereof, that upon the failure of the Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Subsidiary Guarantors shall upon demand pay, or cause to be paid, in Cash, to
the Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for the Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
 
 
-69-

--------------------------------------------------------------------------------

 
 
Section 7.04                     Liability of Subsidiary Guarantors Absolute.
Each Subsidiary Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Subsidiary
Guarantor agrees as follows:


(a)           this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Subsidiary
Guarantor and not merely a contract of surety;


(b)           the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Beneficiary with respect to the existence of such
Event of Default;


(c)           the obligations of each Subsidiary Guarantor hereunder are
independent of the obligations of the Borrower and the obligations of any other
guarantor (including any other Subsidiary Guarantor) of the obligations of the
Borrower, and a separate action or actions may be brought and prosecuted against
such Subsidiary Guarantor whether or not any action is brought against the
Borrower or any of such other guarantors and whether or not the Borrower is
joined in any such action or actions;


(d)           payment by any Subsidiary Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any Subsidiary Guarantor’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Subsidiary
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Subsidiary Guarantor, limit, affect, modify or abridge
any other Subsidiary Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;


(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Subsidiary Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Subsidiary Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or the applicable Hedge Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or non-judicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Subsidiary Guarantor against the Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents or any Hedge Agreements; and
 
 
-70-

--------------------------------------------------------------------------------

 
 
(f)           this Guaranty and the obligations of Subsidiary Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Subsidiary Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Loan Documents or any Hedge Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, any of the Hedge Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, such Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Loan Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor as an obligor in respect of the Guaranteed Obligations.


Section 7.05                     Waivers by Subsidiary Guarantors. Each
Subsidiary Guarantor hereby waives, for the benefit of Beneficiaries: (a) any
right to require any Beneficiary, as a condition of payment or performance by
such Subsidiary Guarantor, to (i) proceed against the Borrower, any other
guarantor (including any other Subsidiary Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person, (iii)
proceed against or have resort to any balance of any Deposit Account or credit
on the books of any Beneficiary in favor of the Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of the Borrower or any other Subsidiary Guarantor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of the Borrower or any other
Subsidiary Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Subsidiary Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Subsidiary Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
 
 
-71-

--------------------------------------------------------------------------------

 
 
Section 7.06                     Subsidiary Guarantors’ Rights of Subrogation,
Contribution, Etc. Until the Guaranteed Obligations shall have been indefeasibly
paid in full, each Subsidiary Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Subsidiary Guarantor now has or may
hereafter have against the Borrower or any other Subsidiary Guarantor or any of
its assets in connection with this Guaranty or the performance by such
Subsidiary Guarantor of its obligations hereunder, in each case whether such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Subsidiary Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Subsidiary Guarantor shall
withhold exercise of any right of contribution such Subsidiary Guarantor may
have against any other guarantor (including any other Subsidiary Guarantor) of
the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.02. Each Subsidiary Guarantor further agrees that, to
the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Subsidiary Guarantor may have against the Borrower or against any collateral or
security, and any rights of contribution such Subsidiary Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Subsidiary Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for the Administrative Agent on behalf
of Beneficiaries and shall forthwith be paid over to the Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.


Section 7.07                     Subordination of Other Obligations. Any
Indebtedness of the Borrower or any Subsidiary Guarantor now or hereafter held
by any Subsidiary Guarantor (the “Obligee Guarantor”) is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by the Obligee Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for the Administrative Agent
on behalf of Beneficiaries and shall forthwith be paid over to the
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.


Section 7.08                     Continuing Guaranty. This Guaranty is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been paid in full. Each Subsidiary Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.


Section 7.09                     Authority of Subsidiary Guarantors or the
Borrower. It is not necessary for any Beneficiary to inquire into the capacity
or powers of any Subsidiary Guarantor or the Borrower or the officers, directors
or any agents acting or purporting to act on behalf of any of them.


Section 7.10                     Financial Condition of the Borrower. Any Loan
may be made to the Borrower or continued from time to time, and any Hedge
Agreements may be entered into from time to time, in each case without notice to
or authorization from any Subsidiary Guarantor regardless of the financial or
other condition of the Borrower at the time of any such grant or continuation or
at the time such Hedge Agreement is entered into, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Subsidiary
Guarantor its assessment, or any Subsidiary Guarantor’s assessment, of the
financial condition of the Borrower. Each Subsidiary Guarantor has adequate
means to obtain information from the Borrower on a continuing basis concerning
the financial condition of the Borrower and its ability to perform its
obligations under the Loan Documents and the Hedge Agreements, and each
Subsidiary Guarantor assumes the responsibility for being and keeping informed
of the financial condition of the Borrower and of all circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations. Each Subsidiary Guarantor
hereby waives and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower now known or hereafter known by any Beneficiary.
 
 
-72-

--------------------------------------------------------------------------------

 

 
Section 7.11                     Bankruptcy, Etc.


(a)           So long as any Guaranteed Obligations remain outstanding, no
Subsidiary Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of the Required
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any other Subsidiary Guarantor. The obligations of Subsidiary Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower or any other Subsidiary Guarantor or by any
defense which the Borrower or any other Subsidiary Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding.


(b)           Each Subsidiary Guarantor acknowledges and agrees that any
interest on any portion of the Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Subsidiary Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Subsidiary
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve the Borrower of any portion of such Guaranteed
Obligations. Subsidiary Guarantors shall permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.


(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by the Borrower, the obligations of Subsidiary Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.


Section 7.12                     Discharge of Guaranty Upon Sale of Subsidiary
Guarantor. If all of the Equity Interests of any Subsidiary Guarantor or any of
its successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Subsidiary Guarantor or such successor
in interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such sale or other disposition.


ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01                     Events of Default. If any one or more of the
following conditions or events occur:


(a)           Failure to Make Payments When Due. Failure by the Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within five (5) days after the date due; or


(b)           Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 
 
-73-

--------------------------------------------------------------------------------

 
 
(c)           Breach of Certain Covenants. Failure of any Loan Party to perform
or comply with any term or condition contained in Section 2.03, Sections
5.01(a), 5.01(b), 5.01(c), 5.01(e) and 5.01(h), Section 5.02 or Article VI; or


(d)           Other Defaults Under Loan Documents. Any Loan Party shall default
in the performance of or compliance with (A) Section 5.01(d), and such default
shall not have been remedied or waived within five (5) days after the due date,
or (B) any term contained herein or any of the other Loan Documents, other than
any such term referred to in any other Section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of such Loan Party becoming aware of such default or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or


(e)           Default in Other Agreements. (i) Failure of any Loan Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount, including any payment in settlement, payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an individual principal amount (or Net Mark-to-Market
Exposure) of $10,000,000 or more or with an aggregate principal amount (or Net
Mark-to-Market Exposure) of $10,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-Market
Exposure) referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or


(f)           OTS Guaranty Event of Default. An Event of Default (as defined in
the OTS Guaranty) occurs pursuant to the terms of the OTS Guaranty; or


(g)           [Reserved].


(h)           Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Material Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against the Borrower or any
of its Material Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, conservator,
custodian or other officer having similar powers over the Borrower or any of its
Material Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee, conservator or other custodian of the Borrower or
any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Borrower or any of its
Material Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or


(i)           Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The
Borrower or any of its Material Subsidiaries shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, conservator or other custodian for all
or a substantial part of its property; or the Borrower or any of its Material
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) the
Borrower or any of its Material Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the
Borrower or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(h); or
 
 
-74-

--------------------------------------------------------------------------------

 
 
(j)           Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $10,000,000 or (ii) in the aggregate at any time an amount in excess
of $10,000,000 (in either case to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against the Borrower or any of its Material
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days; or


(k)           Employee Benefit Plans. There shall occur one or more ERISA Events
which individually or in the aggregate results in or would reasonably be
expected to result in a Material Adverse Effect on the Borrower during the term
hereof; or


(l)           Change of Control. A Change of Control occurs; or


(m)           Guaranties, Security Documents and other Loan Documents. At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Subsidiary Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement or any Security Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document, in each
case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control or (iii) any Loan Party
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability under any Loan Document to
which it is a party or shall contest the validity or perfection of any Lien in
any Collateral purported to be covered by the Security Documents;


THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(h) or 8.01(i), automatically, and (2) upon the occurrence of any other
Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents.


Section 8.02                     Borrower’s Right to Cure. Notwithstanding
anything to the contrary contained in Section 8.01, for purposes of determining
whether an Event of Default has occurred under the financial covenants set forth
in Section 6.07(a) and (b), any equity contribution (in the form of common
equity) made to Borrower after the last day of any Fiscal Quarter and on or
prior to the day that is 10 days after the day on which financial statements are
required to be delivered for that Fiscal Quarter will, at the request of
Borrower and to the extent so requested, be included in the calculation of
Consolidated Adjusted EBITDA solely for the purposes of determining compliance
with the financial covenants in Sections 6.07(a) and (b) at the end of such
Fiscal Quarter and any subsequent period that includes such Fiscal Quarter (any
such equity contribution to the extent so requested by Borrower to be included
in Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided
that (a) Borrower shall not be permitted to so request that a Specified Equity
Contribution be included in the calculation of Consolidated Adjusted EBITDA with
respect to any Fiscal Quarter unless, after giving effect to such requested
Specified Equity Contribution, there will be a period of at least two Fiscal
Quarters in the Relevant Four Fiscal Quarter Period in which no Specified Equity
Contribution has been made, (b) no more than four Specified Equity Contributions
will be made in the aggregate, (c) the amount of any Specified Equity
Contribution and the use of proceeds therefrom will be no greater than the
amount required to cause Borrower to be in compliance with the relevant
financial covenants, (d) all Specified Equity Contributions and the use of
proceeds therefrom will be disregarded for all other purposes under the Loan
Documents (including calculating Consolidated Adjusted EBITDA for purposes of
determining basket levels and other items governed by reference to Consolidated
Adjusted EBITDA, and for purposes of the Restricted Junior Payments covenant in
Section 6.04) and (e) the proceeds of all Specified Equity Contributions will be
applied to prepay the Loans. To the extent that the proceeds of the Specified
Equity Contribution are used to repay Indebtedness, such Indebtedness shall not
be deemed to have been repaid for purposes of calculating the financial
covenants set forth in Section 6.07 for the Relevant Four Fiscal Quarter Period.
For purposes of this paragraph, the term “Relevant Four Fiscal Quarter Period”
shall mean, with respect to any requested Specified Equity Contribution, the
four Fiscal Quarter period ending on (and including) the Fiscal Quarter in which
Consolidated Adjusted EBITDA will be increased as a result of such Specified
Equity Contribution.


 
-75-

--------------------------------------------------------------------------------

 
 
ARTICLE IX


AGENTS


Section 9.01                     Appointment of Agents. Barclays Bank is hereby
appointed the Administrative Agent and the Collateral Agent hereunder and under
the other Loan Documents and each Lender hereby authorizes Barclays Bank to act
as the Administrative Agent and the Collateral Agent in accordance with the
terms hereof and the other Loan Documents. Each Agent hereby agrees to act in
its capacity as such upon the express conditions contained herein and the other
Loan Documents, as applicable. The provisions of this Article IX are solely for
the benefit of Agents and Lenders and no Loan Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries. Each of the Administrative Agent and the Collateral
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates. As of the
Closing Date, Barclays Capital, in its capacities as the Arranger, shall have no
duties, responsibilities or obligations hereunder but shall be entitled to all
benefits of this Article IX.


Section 9.02                     Powers and Duties. Each Lender irrevocably
authorizes each Agent to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Loan
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Loan Documents
except as expressly set forth herein or therein.


Section 9.03                     General Immunity.


(a)           No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document, the perfection or priority of any Lien, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to Lenders
or by or on behalf of any Loan Party or to any Lender in connection with the
Loan Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the component amounts
thereof.
 
 
-76-

--------------------------------------------------------------------------------

 
 
(b)           Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent by the Borrower or a Lender. No Agent
shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05) and, upon receipt of such instructions from
the Required Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions and shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Administrative Agent to liability
or that is contrary to any Loan Document or applicable law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05).


(c)           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.03 and of Section 9.06 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent and the Syndication
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 9.03 and of Section 9.06 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.


Section 9.04                     Agents Entitled to Act as Lender. The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, any Agent in its individual capacity
as a Lender hereunder. With respect to its participation in the Loans, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.
 
 
-77-

--------------------------------------------------------------------------------

 
 
Section 9.05                     Lenders’ Representations, Warranties and
Acknowledgment.


(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.


(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement or a Joinder Agreement and funding its Loan, on the
Closing Date or the Increased Amount Date, as applicable, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by any Agent, the Required
Lenders or Lenders, as applicable on the Closing Date or the Increased Amount
Date, as applicable.


Section 9.06                     Indemnity. Each Lender, in proportion to its
Pro Rata Share, severally agrees to indemnify each Agent, to the extent that
such Agent shall not have been reimbursed by any Loan Party (and without
limiting its obligation to do so), for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Loan Documents or otherwise in its capacity
as such Agent in any way relating to or arising out of this Agreement or the
other Loan Documents; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof.


Section 9.07                     Successor Administrative Agent and Collateral
Agent.


(a)           The Administrative Agent shall have the right to resign at any
time by giving prior written notice thereof to Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of (i)
the acceptance of such successor Administrative Agent by the Borrower and the
Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Required
Lenders shall have the right, upon five (5) Business Days’ notice to the
Borrower, to appoint a successor Administrative Agent. If neither the Required
Lenders nor the Administrative Agent have appointed a successor Administrative
Agent, the Required Lenders shall be deemed to have succeeded to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that until a successor Administrative Agent is so
appointed by the Required Lenders or the Administrative Agent, the
Administrative Agent, by notice to the Borrower and the Required Lenders, may
retain its role as the Collateral Agent under any Security Document. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall promptly (i) transfer to such successor Administrative Agent all
sums, Securities and other items of Collateral held under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, and (ii) execute and deliver to
such successor Administrative Agent such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Administrative Agent of the security interests
created under the Security Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. Except as
provided above, any resignation of Barclays Bank or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation of Barclays Bank or its successor as the Collateral Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 9.07 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this Section
shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder. If Barclays Bank or its successor as the
Administrative Agent pursuant to this Section has resigned as the Administrative
Agent but retained its role as the Collateral Agent and no successor Collateral
Agent has become the Collateral Agent pursuant to the immediately preceding
sentence, Barclays Bank or its successor may resign as the Collateral Agent upon
notice to the Borrower and the Required Lenders at any time.
 
 
-78-

--------------------------------------------------------------------------------

 
 
(b)           In addition to the foregoing, the Collateral Agent may resign at
any time by giving thirty (30) days’ prior written notice thereof to Lenders and
the Borrower. The Administrative Agent shall have the right to appoint a
financial institution as the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders and the
Collateral Agent’s resignation shall become effective on the earlier of (i) the
acceptance of such successor Collateral Agent by the Borrower and the Required
Lenders or (ii) the thirtieth day after such notice of resignation. Upon any
such notice of resignation, the Required Lenders shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent. Upon the acceptance of any appointment as the Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement and the
Security Documents, and the retiring Collateral Agent under this Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held hereunder or under the Security Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Agreement and the Security Documents, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Security Documents,
whereupon such retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Security Documents. After any retiring
Collateral Agent’s resignation hereunder as the Collateral Agent, the provisions
of this Agreement and the Security Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Security Documents while it was the Collateral Agent hereunder.


Section 9.08                     Security Documents and Guaranty.


(a)           Agents under Security Documents and Guaranty. Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided that neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations with respect to any Hedge Agreement. Without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.05) have otherwise consented or (ii) release any Subsidiary
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.05) have otherwise consented.
 
 
-79-

--------------------------------------------------------------------------------

 
 
(b)           Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent and (ii)
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.


(c)           Rights under Hedge Agreements. No Hedge Agreement shall create (or
be deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Subsidiary Guarantor under the Loan Documents except as
expressly provided in Section 10.05(c) of this Agreement and under any
applicable provisions of the Security Agreement. By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
Secured Party, subject to the limitations set forth in this clause (c).


(d)           Release of Collateral and Guarantees, Termination of Loan
Documents. Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (x) obligations in respect
of any Hedge Agreement and (y) unasserted contingent indemnity obligations) have
been paid in full and all Commitments have terminated or expired or been
cancelled, upon request of the Borrower, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender or any Lender Counterparty) take
such actions as shall be necessary or advisable to release its security interest
in all Collateral, and to release all guarantee obligations provided for in any
Loan Document, whether or not on the date of such release there may be
outstanding obligations in respect of Hedge Agreements. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Subsidiary Guarantor or any substantial part of its property, or otherwise, all
as though such payment had not been made. In addition, the Agents and the
Lenders hereby agree that in connection with any Asset Sale or other sale or
transfer permitted by this Agreement or any other Loan Document (including any
HLSS Transaction), any Lien on any assets transferred as part of or in
connection with any such Asset Sale, other sale or transfer (including any HLSS
Assets subject to any HLSS Transaction) and granted to or held by the Collateral
Agent under any Loan Document shall be automatically released at the time of
consummation of such Asset Sale, other sale or transfer.


Section 9.09                     Withholding Taxes. To the extent required by
any applicable law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to tax or interest and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally asserted. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. The agreements in this Section 9.09 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Agreement and
the repayment, satisfaction or discharge of all other obligations. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.09.
 
 
-80-

--------------------------------------------------------------------------------

 
 
Section 9.10                     Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under the Bankruptcy Code or other
applicable law or any other judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
other Secured Parties (including fees, disbursements and other expenses of
counsel) allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same. Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and other Secured Party to make such payments to the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or other Secured Party to authorize the Administrative Agent to vote in respect
of the claim of such Person or in any such proceeding.


ARTICLE X


MISCELLANEOUS


Section 10.01                   Notices.


(a)           Notices Generally. Any notice or other communication herein
required or permitted to be given under the Loan Documents shall be sent to such
Person’s address as set forth on Schedule 10.01(a) or in the other relevant Loan
Document, and in the case of any Lender, the address as specified on Schedule
10.01(a) or otherwise specified to the Administrative Agent in writing. Except
as otherwise set forth in paragraph (b) below, each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that no notice to any Agent shall be effective until
received by such Agent.


(b)           Electronic Communications.


(i)       Notices and other communications to Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(ii)       Each Loan Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution.
 
 
-81-

--------------------------------------------------------------------------------

 
 
(iii)       The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform.


(iv)       Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.


(v)       All uses of the Platform shall be governed by and subject to, in
addition to this Section 10.01, separate terms and conditions posted or
referenced in such Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of such Platform.


(vi)       Each Loan Party, each Lender and each Agent agrees that none of the
Agents nor any Agent Affiliate shall be responsible or liable to any Loan Party
or any other Person for damages arising from the use by others of any Approved
Electronic Communications or any other information or other materials obtained
through the Platform, internet, electronic, telecommunications or other
information transmission systems.


Section 10.02                   Expenses. Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to pay promptly (a) all
the actual and reasonable and documented out-of-pocket costs and expenses of the
Agents (subject to clause (b) below) incurred in connection with the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (b) the reasonable and
documented out-of-pocket fees, expenses and disbursements of counsel to Agents
(subject to the Fee Letter) in connection with the negotiation, preparation,
execution and administration of the Loan Documents, the Commitment Letter and
Fee Letter, and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by the Borrower including the
reasonable fees, disbursements and other charges of counsel and charges of
Intralinks or Syndtrak; (c) all reasonable and documented out-of-pocket costs
and expenses arising in connection with or relating to creating, perfecting,
recording, maintaining and preserving Liens in favor of the Collateral Agent,
for the benefit of Secured Parties; (d) all reasonable and documented
out-of-pocket costs, fees, expenses and disbursements of any auditors,
accountants, consultants or appraisers; (e) all reasonable and documented
out-of-pocket costs and expenses in connection with the custody or preservation
of the Collateral; (f) all other reasonable costs and expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Loan Documents and any consents, amendments,
waivers or other modifications thereto; and (g) after the occurrence of an Event
of Default, all costs and expenses, including reasonable attorneys’ fees and
costs of settlement, incurred by any Agent and the Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the Loan Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings; provided that the Borrower shall
not be required to reimburse the legal fees and expenses of more than one
outside counsel for Agents and one outside counsel for the Lenders (in addition
to any local counsel) for all Persons seeking reimbursement under this Section
10.02.


Section 10.03                   Indemnity.


(a)           In addition to the payment of expenses pursuant to Section 10.02,
whether or not the transactions contemplated hereby are consummated, each Loan
Party agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the Arranger and the
officers, partners, members, directors, trustees, shareholders, advisors,
employees, representatives, attorneys, controlling persons, agents, sub-agents
and Affiliates of each Agent and Lender and the Arranger, as well as the
respective heirs, successors and assigns of the foregoing (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided
that no Loan Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from the gross negligence or willful misconduct of that
Indemnitee, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.03 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Loan Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
 
 
-82-

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against each Agent and
Lender and the Arranger and their respective Affiliates, officers, partners,
members, directors, trustees, shareholders, advisors, employees,
representatives, attorneys, controlling persons, agents and sub-agents on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of or in any way related to this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the transmission of information through the
Internet, any Loan or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, and each Loan Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.


Section 10.04                   Set-Off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
each Lender is hereby authorized by each Loan Party at any time or from time to
time subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), and upon notice to the Borrower
and the Administrative Agent, to set off and to appropriate and to apply any and
all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder and under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Loan Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder or (b)
the principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Article II or Article VIII and
although such obligations and liabilities, or any of them, may be contingent or
unmatured.


Section 10.05                   Amendments and Waivers.


(a)           Required Lenders’ Consent. Subject to the additional requirements
of Sections 10.05(b) and 10.05(c), no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders; provided that the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement is not
objected to in writing by the Required Lenders to the Administrative Agent
within five Business Days following receipt of notice thereof.


(b)           Affected Lenders’ Consent. Without the written consent of each
Lender that would be directly adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:


(i)       extend the scheduled final maturity of any Loan or Note or principal
amount outstanding, or waive, forgive, reduce or postpone any scheduled
repayment (but not prepayment) of principal;


(ii)       reduce the rate of interest on any Loan or any fee or any premium
payable hereunder; provided that only the consent of the Required Lenders shall
be necessary to amend the Default Rate in Section 2.07 or to waive any
obligation of the Borrower to pay interest at the Default Rate;
 
 
-83-

--------------------------------------------------------------------------------

 
 
(iii)       waive or extend the time for payment of any such interest, fees or
premiums;


(iv)       reduce the principal amount of any Loan;


(v)       amend, modify, terminate or waive any provision of Section 2.15, this
Section 10.05(b), Section 10.05(c), any provision of the Security Agreement
therein specified to be subject to this Section 10.05(b) or any other provision
of this Agreement that expressly provides that the consent of all Lenders is
required;


(vi)       amend the definition of “Required Lenders” or amend Section 10.05(a)
in a manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”; provided that with the consent of the Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of the “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans are included on the Closing Date;
provided, further, that the consent of the Required Lenders shall not be
required in connection with any Series of New Term Loans added pursuant to
Section 2.22;


(vii)                  release all or substantially all of the Collateral or all
or substantially all of the Subsidiary Guarantors from the Guaranty except as
expressly provided in the Loan Documents; or


(viii)                  consent to the assignment or transfer by any Loan Party
of any of its rights and obligations under any Loan Document except as expressly
provided in any Loan Document;


provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (v), (vi),
(vii) and (viii).


(c)           Other Consents. No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall:


(i)       alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.13 without the consent of Lenders holding
more than 50% of the aggregate Initial Term Loan Exposure of all Lenders or New
Term Loan Exposure of all Lenders, as applicable, of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided that
the Required Lenders may waive, in whole or in part, any prepayment so long as
the application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;


(ii)       amend, modify or waive this Agreement or the Security Agreement so as
to alter the ratable treatment of Obligations arising under the Loan Documents
and Obligations arising under Hedge Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured Obligations” (as
defined in any applicable Security Document) in each case in a manner adverse to
any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty; or


(iii)       amend, modify, terminate or waive any provision of Article IX as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.


(d)           Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.05
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Loan Party, on such Loan Party.
 
 
-84-

--------------------------------------------------------------------------------

 
 
(e)           New Term Loans. Notwithstanding anything to the contrary herein or
in any other Loan Document, this Agreement and the other Loan Documents may be
amended with the written consent of only the Administrative Agent and the
Borrower to the extent necessary in order to evidence and implement any Series
of New Term Loans pursuant to Section 2.22.


Section 10.06                   Successors and Assigns; Participations.


(a)           Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. Except as
expressly permitted pursuant to Section 6.08 of this Agreement, no Loan Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Loan Party without the prior written consent of all Lenders
(and any purported assignment or delegation without such consent shall be null
and void) and of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)           Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):


(i)       to any Person other than Excluded Institutions meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee” upon the giving
of notice to the Borrower and the Administrative Agent; and


(ii)       to any Person other than Excluded Institutions meeting the criteria
of clause (ii) of the definition of the term of “Eligible Assignee” upon giving
of notice to the Borrower and the Administrative Agent and, so long as no
Default or Event of Default has then occurred and is Continuing, with the prior
written consent of the Borrower (not to be unreasonably withheld); provided that
each such assignment pursuant to this Section 10.06(b)(ii) shall be in an
aggregate amount of not less than $1,000,000 (or such lesser amount as may be
agreed to by the Administrative Agent or as shall constitute the aggregate
amount of the Initial Term Loan or the or New Term Loans of a Series of the
assigning Lender) with respect to the assignment of Loans; provided, further,
that the Related Funds of any individual Lender may aggregate their Loans for
purposes of determining compliance with such minimum assignment amounts.
Notwithstanding anything in this Section 10.06 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within five (5) Business Days after written notice to the Borrower,
the Borrower shall be deemed to have consented to such assignment.


(c)           Assignment Agreements. Assignments and assumptions of Loans and
Commitments by Lenders shall be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date.
In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.18(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to Barclays Bank or
any Affiliate thereof or (z) in the case of an Eligible Assignee which is
already a Lender or is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender).


(d)           Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it shall make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).
 
 
-85-

--------------------------------------------------------------------------------

 
 
(e)           Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.07)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Loan
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee; and (iv) if any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Loans of the
assignee and/or the assigning Lender.


(f)           Participations.


(i)       Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates and other than any Excluded Institution) in all or any
part of its Commitments, Loans or in any other Obligation.


(ii)       The holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except with respect to
any amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (B) consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under this Agreement, (C) amend the definition of
“Required Lenders” (or amend Section 10.05(a) in a manner that has the same
effect as an amendment to such definition) or the definition of “Pro Rata Share”
or (D) release all or substantially all of the Subsidiary Guarantors or all or
substantially all of the Collateral under the Security Documents (except as
expressly provided in the Loan Documents) supporting the Loans hereunder in
which such participant is participating.


(iii)       The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.16(c), 2.17 and 2.18 (subject to the limitations and
requirements of such Sections, including Section 2.18(c)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (c) of this Section; provided that a participant shall not be entitled to
receive any greater payment under Section 2.17 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed); provided, further, that nothing herein shall
require any notice to the Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.04 as though it were a Lender;
provided that such participant agrees to be subject to Section 2.15 as though it
were a Lender. Each Lender that sells a participating interest in its
Commitments, Loans or in any other Obligation to a participant, shall, as agent
of the Borrower solely for the purposes of this Section 10.06(f), maintain a
register (a “Participant Register”) containing the name and principal and
interest amounts of the participating interest of each participant entitled to
receive payments in respect of such participating interests; provided, however,
that a Lender shall have no obligation to show its Participant Register to any
Loan Party except to the extent required to demonstrate to the Internal Revenue
Service in connection with a tax audit that the Loans are in “registered form”
for U.S federal income tax purposes. The entries in a Participant Register shall
be conclusive, absent manifest error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
 
-86-

--------------------------------------------------------------------------------

 
 
(g)           Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 10.06 and
subject to the limitations set forth Section 10.06(b)(ii), respectively, any
Lender may assign and/or pledge (without the consent of the Borrower or the
Administrative Agent) all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided that no Lender, as between the Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge; provided, further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.


(h)           Register. The Borrower, the Administrative Agent and Lenders shall
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof
(notwithstanding notice to the contrary), absent manifest error, and no
assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.06(c). Each assignment shall be recorded in the Register
on the Business Day the fully executed Assignment Agreement is received by the
Administrative Agent, if received by 12:00 p.m. (New York City time), and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to the Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable; provided that failure to record any assignment in the
Register shall not affect the rights of the Lenders. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.


Section 10.07                   Survival of Representations, Warranties and
Agreements. All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Loan.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.16(c), 2.17, 2.18, 10.02,
10.03 and 10.04 and the agreements of Lenders set forth in Sections 2.15,
9.03(b) and 9.06 shall survive the payment of the Loans, and the termination
hereof.


Section 10.08                   No Waiver; Remedies Cumulative. No failure or
delay on the part of any Agent or any Lender in the exercise of any power, right
or privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent and each
Lender hereby are cumulative and shall be in addition to and independent of all
rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Loan Documents or any of the Hedge Agreements. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.


Section 10.09                   Marshalling; Payments Set Aside. Neither any
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Loan Party or any other Person or against or in payment of any or
all of the Obligations. To the extent that any Loan Party makes a payment or
payments to the Administrative Agent or Lenders (or to the Administrative Agent,
on behalf of Lenders), or any Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be automatically reinstated and continued in full force and effect as if
such payment or payments had not been made or such enforcement or setoff had not
occurred.
 
 
-87-

--------------------------------------------------------------------------------

 
 
Section 10.10                   Severability. In case any provision in or
obligation hereunder or under any other Loan Document shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.


Section 10.11                   Obligations Several; Independent Nature of
Lenders’ Rights. The obligations of Lenders hereunder are several and no Lender
shall be responsible for the obligations or Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and, subject to Section 9.08(b), each Lender
shall be entitled to protect and enforce its rights arising out hereof and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.


Section 10.12                   Headings. Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.


Section 10.13                   APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF
LAWS THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK TO BE APPLIED.


Section 10.14                   CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E)
OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF
THE OBLIGATIONS, WILL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY ANY LAWS OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B)
WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH
IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR
OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
 
-88-

--------------------------------------------------------------------------------

 
 
Section 10.15                   Confidentiality. Each Agent and each Lender
shall hold all non-public information regarding the Borrower and its
Subsidiaries and their businesses identified as such by the Borrower and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, the Administrative Agent may disclose such
information to the Lenders and each Agent and each Lender may make (i)
disclosures of such information to Affiliates or Related Funds of such Lender or
Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.15), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations; provided that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.15 or other provisions
at least as restrictive as this Section 10.15, (iii) disclosure to any rating
agency when required by it; provided that, prior to any disclosure, such rating
agency has undertaken in writing to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Loan Document, (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process or by any regulatory authority having or
claiming authority over any Lender, (vi) disclosures to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates and (vii) disclosures requested or required to be
made in connection with any litigation or similar proceeding; provided that
unless prohibited by applicable law or court order, each Lender and each Agent
shall make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.


Section 10.16                   Usury Savings Clause. Notwithstanding any other
provision herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrower.
 
 
-89-

--------------------------------------------------------------------------------

 
 
Section 10.17                   Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic transmission will be
effective as delivery of a manually executed counterpart thereof.


Section 10.18                   Effectiveness; Entire Agreement; No Third Party
Beneficiaries. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the Borrower and
the Administrative Agent of written notification of such execution and
authorization of delivery thereof. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower and its Subsidiaries, the Agents,
the Arranger and the Lenders with respect to the subject matter hereof and
thereof (including, with respect to the parties thereto and to the extent
provided by the terms thereof, the Syndication; Information; Fees, Expenses and
Indemnities; Sharing Information, Affiliates Activities, Absence of Fiduciary
Relationship; USA PATRIOT Act Notification; and Miscellaneous sections of the
Commitment Letter and the provisions of the Fee Letter), and there are no
promises, undertakings, representations or warranties by any Agent or Lender or
the Arranger relative to the subject matter hereof or thereof not expressly set
forth or referred to herein or in the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, express or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Indemnitees) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.


Section 10.19                   PATRIOT Act. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that shall allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the PATRIOT Act.


Section 10.20                   Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


Section 10.21                   No Fiduciary Duty.


(a)           Each Agent, the Arranger, each Lender and their Affiliates
(collectively, solely for purposes of this section, the “Lenders”) may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Loan Documents or otherwise shall be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and the Borrower, its stockholders or its affiliates. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto, and agrees to waive any claims
for breach of any alleged fiduciary duty by any Lender.


(b)           Each Loan Party acknowledges and agrees (i) that Barclays Capital
Inc. has been retained by the Borrower, as Purchaser under the Purchase
Agreement, as financial advisor (in such capacity, the “Financial Advisor”) to
Purchaser in connection with the Acquisition, and each Loan Party agrees to such
retention, (ii) not to assert any claim such Loan Party might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from each Lender’s and their respective affiliates’ relationships with
each Loan Party and (iii) that no Lender will be imputed to have knowledge of
confidential information provided to or obtained by the Financial Advisor.
 
 
-90-

--------------------------------------------------------------------------------

 
 
Section 10.22                   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.22 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[Remainder of page intentionally left blank]
 
 
-91-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.



 
OCWEN FINANCIAL CORPORATION
       
By:
/s/ John Van Vlack
   
Name: John Van Vlack
   
Title: Executive Vice President & CFO
       
OCWEN LOAN SERVICING, LLC
       
By:
/s/ John Van Vlack
   
Name: John Van Vlack
   
Title: Executive Vice President & CFO
       
REAL ESTATE SERVICING SOLUTIONS INC.
       
By:
/s/ John Van Vlack
   
Name: John Van Vlack
   
Title: Executive Vice President & CFO
       
LITTON LOAN SERVICING LP
       
By:
/s/ Shane Ross
   
Name: Shane Ross
   
Title: COO & SVP
       
BARCLAYS BANK PLC,
 
as Administrative Agent, Collateral Agent and a Lender
       
By:
/s/ Kevin Cullen
   
Name: Kevin Cullen
   
Title: Director



 
 

--------------------------------------------------------------------------------

 
 